 



EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
BANK OF AMERICA, N.A.
As Lender
And
AEROPOSTALE, INC.
The Borrower
 
November 13, 2007

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article 1 - Definitions:   - 1 - Article 2 - The Revolving Credit:   -
6 -
2-1.
  Establishment of Revolving Credit   - 6 -
 
       
2-2.
  Intentionally Omitted   - 6 -
 
       
2-3.
  Intentionally Omitted   - 6 -
 
       
2-4.
  Risks of Value of Collateral   - 6 -
 
       
2-5.
  Loan Requests   - 6 -
 
       
2-6.
  Making of Loans Under Revolving Credit   - 6 -
 
       
2-7.
  The Loan Account   - 6 -
 
       
2-8.
  The Revolving Credit Notes   - 6 -
 
       
2-9.
  Payment of The Loan Account   - 6 -
 
       
2-10.
  Interest Rates   - 6 -
 
       
2-11.
  Additional Fees   - 6 -
 
       
2-12.
  Intentionally Omitted   - 6 -
 
       
2-13.
  Line (Unused Fee)   - 6 -
 
       
2-14.
  Intentionally Omitted   - 6 -
 
       
2-15.
  Concerning Fees   - 6 -
 
       
2-16.
  Lender’s Discretion   - 6 -
 
       
2-17.
  Procedures For Issuance of L/C’s   - 6 -
 
       
2-18.
  Fees For L/C’s   - 6 -
 
       
2-19.
  Cash Collateralization of L/Cs   - 6 -
 
       
2-20.
  Concerning L/C’s   - 6 -
 
       
2-21.
  Changed Circumstances.   - 6 -
 
       
2-22.
  Increased Costs   - 6 -
 
       
2-23.
  Lender’s Commitments   - 6 -
 
        Article 3 - Conditions Precedent:   - 6 -
3-2.
  Corporate Due Diligence   - 6 -
 
       
3-3.
  Opinion   - 6 -

vi



--------------------------------------------------------------------------------



 



         
 
       
3-4.
  Additional Documents   - 6 -
 
       
3-5.
  Officers’ Certificates   - 6 -
 
       
3-6.
  Representations and Warranties   - 6 -
 
       
3-7.
  Borrowing Base Certificate   - 6 -
 
       
3-8.
  All Fees and Expenses Paid   - 6 -
 
       
3-9.
  Financial Projections   - 6 -
 
       
3-10.
  Borrower’s Assets   - 6 -
 
       
3-11.
  Lien Search   - 6 -
 
       
3-12.
  Perfection of Collateral   - 6 -
 
       
3-13.
  Insurance   - 6 -
 
       
3-14.
  No Suspension Event   - 6 -
 
       
3-15.
  No Adverse Change   - 6 -
 
       
3-16.
  Execution and Delivery of Agreement   - 6 -
 
        Article 4 - General Representations, Covenants and Warranties:   - 6 -
 
       
4-1.
  Payment and Performance of Liabilities   - 6 -
 
       
4-2.
  Due Organization - Corporate Authorization - No Conflicts   - 6 -
 
       
4-3.
  Trade Names   - 6 -
 
       
4-4.
  Intellectual Property   - 6 -
 
       
4-5.
  Locations   - 6 -
 
       
4-6.
  Title to Assets   - 6 -
 
       
4-7.
  Indebtedness   - 6 -
 
       
4-8.
  Insurance Policies   - 6 -
 
       
4-9.
  Licenses   - 6 -
 
       
4-10.
  Leases   - 6 -
 
       
4-11.
  Requirements of Law   - 6 -
 
       
4-12.
  Maintain Properties   - 6 -
 
       
4-13.
  Pay Taxes/Tax Shelter Regulations   - 6 -
 
       
4-14.
  No Margin Stock   - 6 -

vii



--------------------------------------------------------------------------------



 



         
4-15.
  ERISA   - 6 -
 
       
4-16.
  Hazardous Materials   - 6 -
 
       
4-17.
  Litigation   - 6 -
 
       
4-18.
  Dividends or Investments   - 6 -
 
       
4-19.
  Loans   - 6 -
 
       
4-20.
  Protection of Assets   - 6 -
 
       
4-21.
  Line of Business   - 6 -
 
       
4-22.
  Affiliate Transactions   - 6 -
 
       
4-23.
  Additional Assurances   - 6 -
 
       
4-24.
  Adequacy of Disclosure   - 6 -
 
       
4-25.
  Investments   - 6 -
 
       
4-26.
  Prepayments of Indebtedness   - 6 -
 
       
4-27.
  Other Covenants   - 6 -
 
        Article 5 - Financial Reporting and Performance Covenants:   - 6 -
5-1.
  Maintain Records   - 6 -
 
       
5-2.
  Access to Records   - 6 -
 
       
5-3.
  Prompt Notice to Lender   - 6 -
 
       
5-4.
  Intentionally Omitted   - 6 -
 
       
5-5.
  Borrowing Base Certificates   - 6 -
 
       
5-6.
  Monthly Reports   - 6 -
 
       
5-7.
  Quarterly Reports   - 6 -
 
       
5-8.
  Annual Reports   - 6 -
 
       
5-9.
  Intentionally Omitted   - 6 -
 
       
5-10.
  Inventories, Appraisals, and Audits   - 6 -
 
       
5-11.
  Additional Financial Information   - 6 -
 
       
5-12.
  Intentionally Omitted   - 6 -
 
        Article 6 - Use and Collection of Collateral:   - 6 -
6-1.
  Use of Inventory Collateral   - 6 -
 
       
6-2.
  Adjustments and Allowances   - 6 -

viii



--------------------------------------------------------------------------------



 



         
6-3.
  Validity of Accounts   - 6 -
 
       
6-4.
  Notification to Account Debtors   - 6 -
 
        Article 7 - Cash Management. Payment of Liabilities:   - 6 -
7-1.
  Depository Accounts   - 6 -
 
       
7-2.
  Credit Card Receipts   - 6 -
 
       
7-3.
  The Concentration, Blocked, and Operating Accounts   - 6 -
 
       
7-4.
  Proceeds and Collection of Accounts   - 6 -
 
       
7-5.
  Payment of Liabilities   - 6 -
 
       
7-6.
  The Operating Account   - 6 -
 
        Article 8 - Grant of Security Interest:   - 6 -
8-1.
  Grant of Security Interest   - 6 -
 
       
8-2.
  Extent and Duration of Security Interest   - 6 -   Article 9 - Lender As
Borrower’s Attorney-In-Fact:   - 6 -
9-1.
  Appointment as Attorney-In-Fact   - 6 -
 
       
9-2.
  No Obligation to Act   - 6 -
 
        Article 10 - Events of Default:   - 6 -
10-1.
  Failure to Pay Revolving Credit   - 6 -
 
       
10-2.
  Failure To Make Other Payments   - 6 -
 
       
10-3.
  Failure to Perform Covenant or Liability (No Grace Period)   - 6 -
 
       
10-4.
  Failure to Perform Covenant or Liability (Limited Grace Period)   - 6 -
 
       
10-5.
  Failure to Perform Covenant or Liability (Grace Period)   - 6 -
 
       
10-6.
  Misrepresentation   - 6 -
 
       
10-7.
  Default of Other Debt   - 6 -
 
       
10-8.
  Default of Leases   - 6 -
 
       
10-9.
  Uninsured Casualty Loss   - 6 -
 
       
10-10.
  Judgment. Restraint of Business   - 6 -
 
       
10-11.
  Business Failure   - 6 -
 
       
10-12.
  Bankruptcy   - 6 -
 
       
10-13.
  Indictment - Forfeiture   - 6 -
 
       
10-14.
  Default by Guarantor or Subsidiary   - 6 -

ix



--------------------------------------------------------------------------------



 



         
10-15.
  Termination of Guaranty   - 6 -
 
       
10-16.
  Challenge to Loan Documents   - 6 -
 
       
10-17.
  Intentionally Omitted   - 6 -
 
       
10-18.
  Change in Control   - 6 -
 
        Article 11 - Rights and Remedies Upon Default:   - 6 -
11-1.
  Rights of Enforcement   - 6 -
 
       
11-2.
  Sale of Collateral   - 6 -
 
       
11-3.
  Occupation of Business Location   - 6 -
 
       
11-4.
  Grant of Nonexclusive License   - 6 -
 
       
11-5.
  Assembly of Collateral   - 6 -
 
       
11-6.
  Rights and Remedies   - 6 -
 
        Article 12 - Notices:   - 6 -
12-1.
  Notice Addresses   - 6 -
 
       
12-2.
  Notice Given   - 6 -
 
        Article 13 - Term:   - 6 -
 
       
13-1.
  Termination of Revolving Credit   - 6 -
 
       
13-2.
  Effect of Termination   - 6 -
 
        Article 14 - General:   - 6 -
14-1.
  Protection of Collateral   - 6 -
 
       
14-2.
  Successors and Assigns   - 6 -
 
       
14-3.
  Severability   - 6 -
 
       
14-4.
  Amendments. Course of Dealing   - 6 -
 
       
14-5.
  Power of Attorney   - 6 -
 
       
14-6.
  Application of Proceeds   - 6 -
 
       
14-7.
  Costs and Expenses of Lender   - 6 -
 
       
14-8.
  Copies and Facsimiles   - 6 -
 
       
14-9.
  Massachusetts Law   - 6 -
 
       
14-10.
  Consent to Jurisdiction   - 6 -
 
       
14-11.
  Indemnification   - 6 -
 
       
14-12.
  Rules of Construction   - 6 -

x



--------------------------------------------------------------------------------



 



         
14-13.
  Intent   - 6 -
 
       
14-14.
  Right of Set-Off   - 6 -
 
       
14-15.
  Maximum Interest Rate   - 6 -
 
       
14-16.
  Waivers   - 6 -
 
       
14-17.
  Confidentiality   - 6 -
 
       
14-18.
  Press Releases   - 6 -
 
       
14-19.
  No Advisory or Fiduciary Responsibility   - 6 -
 
       
14-20.
  USA PATRIOT Act Notice   - 6 -
 
       
14-21.
  Existing Loan Agreement Amended and Restated   - 6 -
 
       

xi



--------------------------------------------------------------------------------



 



EXHIBITS

             
2-8
      :   Revolving Credit Note
4-2
      :   Related Entities
4-3
      :   Trade Names
4-5
      :   Locations, Leases, and Landlords
4-6
      :   Encumbrances
4-7
      :   Indebtedness
4-8
      :   Insurance Policies
4-10
      :   Capital Leases
 
      :   Taxes
4-17
      :   Litigation
4-22
  :   :   Permitted Management Fees and Other Affiliated Transactions
4-23
  :   :   Excluded Assets
5-5
  :   :   Form of Borrowing Base Certificate
6-3
  :   :   Bonds and Deposits
7-1
      :   DDAs
 
      :   Credit Card Arrangements

xii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
November 13, 2007
     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made between
     Bank of America, N.A. (the “Lender”), a national banking association with
offices at 100 Federal Street, Boston, Massachusetts 02110
          and
     Aeropostale, Inc., (hereinafter, the “Borrower”), a Delaware corporation
with its principal executive offices at 1372 Broadway, New York, New York 10020
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
WITNESSETH:
     WHEREAS, Aeropostale, Inc., f/k/a MSS-Delaware, Inc. entered into an
Amended and Restated Loan and Security Agreement dated as of October 7, 2003
with Fleet Retail Finance Inc, as agent for the lenders party thereto and such
lenders (as amended and in effect, the “Existing Loan Agreement”); and
     WHEREAS, Fleet Retail Finance, Inc. has assigned all of its right, title
and interest under the Existing Loan Agreement to Bank of America, N.A.;
     WHEREAS, Aeropostale, Inc., is the successor in interest by merger to
MSS-Delaware, Inc. and
     WHEREAS, the Borrower desires to amend and restate the Existing Loan
Agreement in order (a) to increase the amount of the Loan Ceiling (as
hereinafter defined) to $150,000,000, and (b) to make certain other amendments
to the terms and conditions of the Existing Loan Agreement; and
     NOW, THEREFORE, the parties hereto agree that the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows:
1. — Definitions:
     As herein used, the following terms have the following meanings or are
defined in the section of this Agreement so indicated:
“Acceptable Blank Stock Inventory”: Inventory of the Loan Parties which consists
of blank t-shirts and other items of apparel which are in the possession of
third Persons for processing, which Inventory otherwise would be deemed
Acceptable

 



--------------------------------------------------------------------------------



 



Inventory and as to which the Lender has received an agreement from such
processor in form and substance reasonably acceptable to the Lender.
“Acceptable L/C Inventory”: Inventory which is the subject of a Documentary L/C
in favor of a foreign manufacturer or vendor of such Inventory, which Inventory
is to be manufactured for, or delivered to, the Loan Parties and will become
Acceptable In-Transit Inventory within seventy-five (75) days after the date of
issuance of the Documentary L/C.
“Acceptable In-Transit Inventory”: Inventory-in-transit to a Loan Party, title
to which has passed to the Loan Party which Inventory has been placed with a
carrier (f.o.b.) for shipment to the Loan Parties , and which Inventory is
scheduled to be received within fifty (50) days at a Loan Party’s distribution
center, as to which Inventory the Lender has a perfected security interest which
is prior and superior to all security interests, claims, and all Encumbrances
other than Permitted Encumbrances (it being understood, however, that the Lender
will not require possession of the Documents of Title or any foreign filings to
be deemed “perfected”); provided that such Inventory shall be deemed to be
Acceptable In-Transit Inventory only if the Lender has received an agreement (to
the extent relevant to such Inventory) with (i) each sourcing agent under any of
the Loan Party’s sourcing agreements, and (ii) each Loan Party’s custom brokers,
each satisfactory in form and substance to the Lender. Notwithstanding the
foregoing, the Lender, periodically (but in no event in months other than July
through October of any year), may, in its reasonable discretion, include
Inventory which otherwise satisfies the requirements of this definition but for
the fact that title has not yet passed to a Loan Party as Acceptable In-Transit
Inventory, but only if the Lender has received written confirmation from the
applicable sourcing agent that title to such Inventory will pass to a Loan Party
upon receipt of payment of a sum certain and the Borrower has requested the
Lender to make, and has Availability for, a Revolving Credit Loan to pay such
sourcing agent in such amount.
“Acceptable Inventory”: Such of the Loan Parties Inventory, at such locations,
and of such types, character, qualities and quantities, as the Lender in its
sole discretion from time to time determines to be acceptable for borrowing,
including, without limitation, Acceptable In-Transit Inventory and Acceptable
L/C Inventory (but excluding Acceptable Blank Stock Inventory), as to which
Inventory, the Lender has a perfected security interest which is prior and
superior to all security interests, claims, and all Encumbrances other than
Permitted Encumbrances. Without limiting the generality of the foregoing,
Acceptable Inventory shall in no event include Inventory that is not salable,
non-merchandise categories (such as labels, bags and packaging), Inventory not
located in the United States (other than Acceptable In-Transit Inventory and
Acceptable L/C Inventory), samples, damaged goods, return-to-vendor merchandise,
and packaway Inventory.
“Accounts” and “Accounts Receivable” include, without limitation, “accounts” as
defined in the UCC, and also all: accounts, accounts receivable, credit card
receivables, notes, drafts, acceptances, and other forms of obligations and

2



--------------------------------------------------------------------------------



 



receivables and rights to payment for credit extended and for goods sold or
leased, or services rendered, whether or not yet earned by performance; all
“contract rights” as formerly defined in the UCC; all Inventory which gave rise
thereto, and all rights associated with such Inventory, including the right of
stoppage in transit; and all reclaimed, returned, rejected or repossessed
Inventory (if any) the sale of which gave rise to any Account.
“ACH”: Automated clearing house.
“Account Debtor”: Has the meaning given that term in the UCC and includes all
credit card processors of the Borrower.
“Adjusted Eurodollar Rate”: With respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“AGC”: Aero GC Management LLC, a Virginia Limited Liability Company with an
address of 112 West 34th Street., New York, New York 10120, a single member
managed LLC, where Borrower is the sole member.
“Aeropostale Canada”: Aeropostale Canada, Inc., an Ontario Canada corporation
with a United States address of 112 West 34th Street., New York, New York 10120,
a wholly owned Subsidiary of the Borrower.
“Affiliate”: With respect to any two Persons, a relationship in which (a) one
holds, directly or indirectly, not less than twenty-five percent (25%) of the
capital stock, beneficial interests, partnership interests, or other equity
interests of the other; or (b) one has, directly or indirectly, the right, under
ordinary circumstances, to vote for the election of a majority of the directors
(or other body or Person who has those powers customarily vested in a board of
directors of a corporation); or (c) not less than twenty- five percent (25%) of
their respective ownership is directly or indirectly held by the same third
Person.
“Aggregate Outstandings”: At any time of determination, the sum of (a) the
Revolving Credit Loans outstanding, plus (b) the Stated Amount of L/Cs
outstanding.
“Applicable Margin”: Shall mean the following percentages based upon the
following performance criteria:

3



--------------------------------------------------------------------------------



 



                                  Average   Eurodollar Loans   Prime Rate   Line
(Unused) Level   Outstandings   Margin   Margin   Fee
I
  Less than     0.75 %     0 %     0.125 %
 
  $50,000,000                        
II
  Greater than or     1.00 %     0 %     0.125 %
 
  equal to                        
 
  $50,000,000 and                        
 
  less than                        
 
  $100,000,000                        
III
  Greater than or     1.25 %     0 %     0.15 %
 
  equal to                        
 
  $100,000,000                        

The Applicable Margin shall be adjusted quarterly as of the first day of each
February, May, August, and November, commencing February 1, 2008, based upon the
Borrower’s Average Outstandings calculated for the most recent quarter then
ended. Upon the occurrence of an Event of Default, at the option of the Lender,
interest shall be determined in the manner set forth in Section 2-10(f).
“Appraised Value”: The net appraised liquidation value of the Loan Parties’
Inventory as set forth in the Loan Parties’ stock ledger (expressed as a
percentage of the Cost of such Inventory), each as reasonably determined from
time to time by the Lender in accordance with its customary procedures and based
upon the most recent appraisal conducted hereunder by an independent appraiser
reasonably satisfactory to the Lender.
“Availability”: The lesser of the Loan Ceiling or the Borrowing Base;
Minus
(a) The then unpaid principal balance of the Loan Account.
Minus
(b) The then Stated Amount of all L/C’s.
Minus
(c) Unreimbursed L/C Obligations.
“Average Outstandings”: For any three month period, the sum of (a) the average
Revolving Credit Loans outstanding during such period, plus (b) the average
Stated Amount of L/Cs outstanding during such period.
“AWI”: Aeropostale West, Inc., a Delaware corporation with an address of 201
Willowbrook Blvd., Wayne, New Jersey 07470, a wholly owned Subsidiary of the
Borrower.
“Bank Products”: Any services or facilities provided to a Loan Party by the
Lender or any of its Affiliates (but excluding Cash Management Services),
including without limitation, on account of leasing, swap and other hedging
contracts.

4



--------------------------------------------------------------------------------



 



“Bank Product Reserves”: Such reserves as the Lender from time to time determine
in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.
“Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.
“Base Rate Loan”: Each Revolving Credit Loan while bearing interest at the Prime
Rate.
“Blocked Account”: Is defined in Section 7-3.
“Borrower”: Is defined in the Preamble.
“Borrowing Base”: The amounts calculated to the following formulae, as
applicable:

  (a)   If the outstanding amount of Revolving Credit Loans and the Stated
Amount of L/Cs is less than or equal to $75,000,000 in the aggregate, the result
of the following:

     (i) 95% of the book value (as determined in accordance with GAAP) of
Acceptable Inventory,
     plus
     (ii) 85% of the face amount of Eligible Credit Card Receivable;
     minus
     (iii) Reserves.

  (b)   If the outstanding amount of Revolving Credit Loans and the Stated
Amount of L/Cs is greater than $75,000,000 in the aggregate, the result of the
following:

     (i) 85% of the most recent Appraised Value of Acceptable Inventory
multiplied by the Cost of Acceptable Inventory,
     plus
     (ii)85% of the face amount of Eligible Credit Card Receivable;
     minus
     (iii)Reserves.
“Borrowing Base Certificate”: Is defined in Section 5-5.
“Business Day”: Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts or New York, New York, generally are not
open to the general public for the purpose of conducting commercial banking

5



--------------------------------------------------------------------------------



 



business; or (c) a day on which the Lender is not open to the general public to
conduct business, and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in dollar deposits are conducted by and between banks
in the London interbank market.
“Business Plan”: The Borrower’s then current business plan and any revision,
amendment, or update of such business plan to which the Lender has provided its
written sign-off.
“Capital Expenditures”: The expenditure of funds or the incurrence of
liabilities which are capitalized in accordance with GAAP, provided that for
purposes of this Agreement, capital expenditures funded by the proceeds from the
incurrence of Indebtedness permitted hereunder, by the proceeds received from
the sale of assets permitted pursuant to §4-12(d) hereof, by casualty insurance
proceeds or condemnation proceeds shall, to the extent of such proceeds, not be
deemed Capital Expenditures.
“Capital Lease”: Any lease which is capitalized in accordance with GAAP.
“Cash Dominion Event”: Either (i) the occurrence and continuance of any Event of
Default, or (ii) the failure of the Borrowers to maintain Availability in an
amount greater than 15% of the then Borrowing Base. For purposes of this
Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(i) so long as such Event of Default has not been waived, and/or (ii) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded 15% of the
then Borrowing Base for 30 consecutive Business Days, in which case a Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing (even
if an Event of Default is no longer continuing and/or Availability exceeds the
required amount for 30 consecutive Business Days) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasion(s) during
any calendar year.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition by such Person, (ii) time deposits and
certificates of deposit of any commercial bank incorporated in the United States
of recognized standing having capital and surplus in excess of $100,000,000 with
maturities of not more than twelve (12) months from the date of acquisition by
such Person, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clause (i) above,
provided that there shall be no restriction on the maturities of such underlying
securities pursuant to this clause (iii) entered into with a bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any

6



--------------------------------------------------------------------------------



 



commercial bank (provided that the parent corporation and the bank are both
incorporated in the United States) of recognized standing having capital and
surplus in excess of $500,000,000 and commercial paper issued by any Person
incorporated in the United States rated at least A-1 or the equivalent thereof
by Standard & Poor’s Ratings Group or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. and in each case maturing not more than twelve
(12) months after the date of acquisition by such Person, and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.
“Cash Management Reserves ”: Such reserves as the Lender, from time to time,
determines in its discretion as being appropriate to reflect the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.
“Cash Management Services”: Any one or more of the following types or services
or facilities provided to a Loan Party by the Lender or any of its Affiliates:
(a) automated clearinghouse transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, and (e) merchant card services.
“Change in Control”: The occurrence of any of the following:
     (a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 30% or more of the issued and outstanding capital stock of the
Borrower (on a fully diluted basis) having the right, under ordinary
circumstances, to vote for the election of directors of the Borrower.
     (b) Persons (“Continuing Directors”) who (i) were directors of the Borrower
on the first day of any period consisting of twelve (12) consecutive calendar
months (the first of which twelve (12) month periods commencing with the first
day of the month during which this Agreement was executed), or (ii) subsequently
became directors of the Borrower and whose initial election or initial
nomination for election subsequent to that date was approved by a majority of
the Continuing Directors then on the board of directors of the Borrower cease,
for any reason other than death or disability or replacement (in the ordinary
course of business and not as a result of any change in the equity ownership of
the Borrower), to constitute a majority of the directors of the Borrower.
  “Chattel Paper”: Has the meaning given that term in the UCC.
  “Collateral”: Is defined in Section 8-1.

7



--------------------------------------------------------------------------------



 



  “Commercial Tort Claim”: Has the meaning given that term in the UCC.
  “Commitment”: Subject to the provisions of Section 2-23, as of the Second
Amendment Effective Date, as follows:

                      DOLLAR   COMMITMENT LENDER   COMMITMENT   PERCENTAGE
Bank of America, N.A.
  $ 150,000,000.00       100 %

“Commitment Percentage”: As provided in the Definition of “Commitment”, above.
“Concentration Account”: Is defined in Section 7-3.
“Consolidated": With reference to any term defined herein, shall mean that term
as applied to the accounts of the Borrower and its Subsidiaries, consolidated in
accordance with GAAP.
“Cost”: The lower of
     (a) the calculated cost of purchases, as determined from invoices received
by the Borrower, the Borrower’s purchase journal or stock ledger, based upon the
Borrower’s accounting practices, known to the Lender, which practices are in
effect on the date on which this Agreement was executed; or
     (b) the cost equivalent of the lowest ticketed or promoted price at which
the subject inventory is offered to the public, after all mark-downs (whether or
not such price is then reflected on the Borrower’s accounting system), which
cost equivalent is determined in accordance with the retail method of
accounting, reflecting the Borrower’s historic business practices.
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrower’s calculation of cost of
goods sold.
“Cost Factor”: The result of 1 minus the Borrower’s then cumulative markup
percent derived from the Borrower’s purchase journal on a rolling 12-month
basis.
“Costs of Collection”: Includes, without limitation, all reasonable attorneys’
fees and reasonable out-of-pocket expenses incurred by the Lender’s attorneys,
and all reasonable costs incurred by the Lender in the administration of the
Liabilities and/or the Loan Documents, including, without limitation, reasonable
costs and expenses associated with travel on behalf of the Lender, which costs
and expenses are directly or indirectly related to or in respect of the
Lender’s: administration and management of the Liabilities (other than customary
overhead expenses); negotiation, documentation, and amendment of any Loan
Document; or efforts to

8



--------------------------------------------------------------------------------



 



preserve, protect, collect, or enforce the Collateral, the Liabilities, and/or
the Lender’s Rights and Remedies and/or any of the Lender’s rights and remedies
against or in respect of any guarantor or other person liable in respect of the
Liabilities (whether or not suit is instituted in connection with such efforts).
The Costs of Collection are Liabilities, and at the Lender’s option may bear
interest at the highest post-default rate which the Lender may charge the
Borrower hereunder as if such had been lent, advanced, and credited by the
Lender to, or for the benefit of, the Borrower. Notwithstanding the foregoing,
the entitlement of any Lender to “Costs of Collection” is limited to the extent
provided in §14-7 hereof.
“DDA”: Any checking or other demand daily depository account maintained by a
Loan Party.
“Default Interest Event”: The occurrence of any of the following:
     (a) The acceleration of the time for payment of the Liabilities upon the
occurrence of an Event of Default.
     (b) The occurrence of any Event of Default under Sections 10-1, 10-2,
10-11, or 10-12 hereof.
     (c) The failure of the Borrower to comply with the provisions of
Section 5-5(which failure continues for five Business Days), or Sections 5-6 or
5-7(which failures continue for fifteen (15) Business Days), or Article 7.
“Deposit Account”: Has the meaning given that term in the UCC.
“Documents”: Has the meaning given that term in the UCC.
“Documents of Title”: Has the meaning given that term in the UCC.
“Dollar Commitment”: As provided in the Definition of “Commitment”, above.
     “Eligible Credit Card Receivables”: As of any date of determination,
Accounts due to a Loan Party from VISA, MasterCard, American Express, Diners
Club, Discovercard, and other major credit card processors reasonably acceptable
to the Lender, in its reasonable discretion, as arise in the ordinary course of
business, and which have been earned by performance and are deemed by the Lender
in its discretion to be eligible for inclusion in the calculation of the
Borrowing Base. None of the following shall be deemed to be Eligible Credit Card
Receivables:
     (a) Accounts that have been outstanding for more than five (5) Business
Days from the date of sale;
     (b) Accounts with respect to which a Loan Party does not have good, valid
and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Lender);
     (c) Accounts that are not subject to a first priority security interest in
favor of the Lender;

9



--------------------------------------------------------------------------------



 



     (d) Accounts which are disputed, are with recourse, or with respect to
which a claim, counterclaim, offset or chargeback has been asserted by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);
     (e) Accounts as to which the credit card processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;
     (f) Accounts arising from the use of a private label credit card of a Loan
Party; or
     (g) Accounts (other than VISA, Master Card, American Express, Diners Club
and Discovercard) which the Lender determines in its reasonable commercial
discretion acting in good faith to be unlikely to be collected.
“Employee Benefit Plan”: As defined in Section 3(2) of ERISA.
“Encumbrance”: Each of the following:
     (a) Any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale (to the extent of recourse) of accounts
receivable or chattel paper; or other arrangement pursuant to which any Person
is entitled to any preference or priority with respect to the property or assets
of another Person or the income or profits of such other Person or which
constitutes an interest in property to secure an obligation; each of the
foregoing whether consensual or non-consensual and whether arising by way of
agreement, operation of law, legal process or otherwise.
     (b) The filing of any financing statement under the UCC or comparable law
of any jurisdiction.
“End Date”: The date upon which both (a) all Liabilities (other than
indemnities, not then due and payable, which survive repayment of the Revolving
Credit Loans and L/Cs and termination of the Commitments) have been paid in full
and (b) all obligations of any Lender to make loans and advances and to provide
other financial accommodations to the Borrower hereunder shall have been
irrevocably terminated.
“Environmental Laws”: All of the following:
     (a) Any and all federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees or requirements which regulate
or relate to, or impose any standard of conduct or liability on account of or in
respect to environmental protection matters, including, without limitation,
Hazardous Materials, as are now or hereafter in effect.
     (b) The common law relating to damage to Persons or property from Hazardous
Materials.

10



--------------------------------------------------------------------------------



 



“Equipment”: Includes, without limitation, “equipment” as defined in the UCC,
and also all motor vehicles, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, store fixtures, furniture, and other goods,
property, and assets which are used and/or were purchased for use in the
operation or furtherance of the Borrower’s business, and any and all accessions
or additions thereto, and substitutions therefor.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”: Any Person which is under common control with the Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
the Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.
“Eurodollar Business Day”: Any day which is both a Business Day and a day on
which the principal Eurodollar market in which Bank of America, N.A.
participates is open for dealings in United States Dollar deposits.
“Eurodollar Loan”: Any Revolving Credit Loan which bears interest at the
Adjusted Eurodollar Rate.
Eurodollar Rate”: For any Interest Period with respect to a Eurodollar Loan,
(a) the rate per annum equal to the rate determined by the Lender to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or (b) if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the Lender
to be the offered rate on such other page or other service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Lender as the rate of interest
at which deposits in dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted by Bank of America, N.A. and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.
“Events of Default”: Is defined in Article 10.

11



--------------------------------------------------------------------------------



 



“Existing Loan Agreement”: Has the meaning set forth in the Recitals hereto.
“Federal Funds Effective Rate”: For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions.
“Fee Letter”: The letter agreement, dated November 13, 2007, between the
Borrower and the Lender with respect to certain fees payable to the Lender in
connection with this Agreement..
“Fixtures”: Has the meaning given that term in the UCC.
“GAAP”: Principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made, provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Lender, the Borrower
shall include, with its monthly, quarterly, and annual financial statements a
schedule, certified by the Borrower’s chief financial officer, on which the
effect of such Material Accounting Change to the statement with which provided
shall be described.
“General Intangibles”: Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to a Loan Party; credit memoranda in favor of a Loan
Party; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of a Loan Party to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service

12



--------------------------------------------------------------------------------



 



bureau computer contracts, and computer data; tapes, disks, semi-conductors
chips and printouts; trade secrets rights, copyrights, mask work rights and
interests, and derivative works and interests; user, technical reference, and
other manuals and materials; trade names, trademarks, service marks, and all
goodwill relating thereto; applications for registration of the foregoing; and
all other general intangible property of the Loan Parties in the nature of
intellectual property; proposals; cost estimates, and reproductions on paper, or
otherwise, of any and all concepts or ideas, and any matter related to, or
connected with, the design, development, manufacture, sale, marketing, leasing,
or use of any or all property produced, sold or leased, by a Loan Party or
credit extended or services performed, by a Loan Party, whether intended for an
individual customer or the general business of a Loan Party, or used or useful
in connection with research by a Loan Party.
“Goods”: Has the meaning given that term in the UCC.
“Guarantor” and “Guarantors”: means individually and collectively AWI, Jimmy’Z,
AGC and any other subsidiary of the Borrower which executes and delivers a
Guarantor Agreement.
“Guarantor Agreement”: Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof.
“Hazardous Materials”: Any (a) hazardous materials, hazardous waste, hazardous
or toxic substances, petroleum products, which (as to any of the foregoing) are
defined or regulated as a hazardous material in or under any Environmental Law
and (b) oil in any physical state.
“Indebtedness”: All indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following:
     (a) In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.
     (b) In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).
     (c) In connection with the sale or discount of accounts receivable or
chattel paper of such Person other than the sale of retail Accounts to credit
card processors.
     (d) On account of deposits or advances.
     (e) As lessee under Capital Leases.

13



--------------------------------------------------------------------------------



 



     (f) On account of net obligations under any swap or hedging contract.
     (g) With respect to obligations to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, or any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.
     “Indebtedness” also includes:
     (x) Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.
     (y) Any guaranty, endorsement, suretyship or other undertaking pursuant to
which that Person may be liable on account of any Indebtedness of any third
party, other than endorsements of negotiable instruments for collection in the
ordinary course of business.
     (z) The Indebtedness of a partnership or joint venture in which such Person
is a general partner or joint venturer to the extent that the holder of such
Indebtedness has recourse to such Person.
“Indemnified Claim”: Is defined in Section 14-11.
“Indemnified Person”: Is defined in Section 14-11.
“Instruments”: Has the meaning given that term in the UCC.
“Interest Payment Date”: With reference to:
     Each Eurodollar Loan: The last day of the Interest Period relating thereto
and, in addition, if such Eurodollar Loan has an Interest Period of greater than
three months, the last day of the third month of such Interest Period; the
Termination Date; and the End Date.
     Each Base Rate Loan: the first day of each month; the Termination Date; and
the End Date.
“Interest Period”: (a) With respect to each Eurodollar Loan: Subject to
Subsection (c), below, the period commencing on the date of the making or
continuation of, or conversion to, the subject Eurodollar Loan and ending one,
two, three or six months thereafter, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Lender.

14



--------------------------------------------------------------------------------



 



     (b) With respect to each Base Rate Loan: Subject to Subsection (c), below,
the period commencing on the date of the making or continuation of or conversion
to such Base Rate Loan and ending on that date (i) as of which the subject Base
Rate Loan is converted to a Eurodollar Loan, as the Borrower may elect by notice
(pursuant to Section 2-5(a)) to the Lender, or (ii) on which the subject Base
Rate Loan is paid by the Borrower.
     (c) The setting of Interest Periods is in all instances subject to the
following:
     (i) Any Interest Period for a Base Rate Loan which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day.
     (ii) Any Interest Period for a Eurodollar Loan which would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event such Interest Period shall end on the last Business Day of the
month during which the Interest Period ends.
     (iii) Subject to Subsection (iv), below, any Interest Period applicable to
a Eurodollar Loan, which Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period ends, shall end on the last Business Day of the month during which that
Interest Period ends.
     (iv) Any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date.
     (v) The number of Interest Periods in effect at any one time is subject to
Section 2-10(d) hereof.
“Inventory”: Includes, without limitation, “inventory” as defined in the UCC and
also all: packaging, advertising, and shipping materials related to any of the
foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by the Borrower,
or used or consumed or to be used or consumed in the Borrower’s business; Goods
of said description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing.
“Investment Property”: Has the meaning given that term in the UCC.
“ISP”: With respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).

15



--------------------------------------------------------------------------------



 



“Issuer”: Bank of America, N.A.
“Jimmy’Z”: Jimmy’Z Surf Co., Inc., a Delaware corporation with an address of 112
West 34th Street, New York, New York 10120, a wholly owned Subsidiary of the
Borrower.
“L/C”: Any letter of credit, the issuance of which is procured by the Lender for
the account of the Borrower and any banker’s acceptance made on account of such
letter of credit.
“Lease”: Any lease or other agreement, no matter how styled or structured,
pursuant to which the Borrower is entitled to the use or occupancy of any space.
“Lender”: Defined in the Preamble to this Agreement. “Lender’s Rights and
Remedies”: Is defined in Section 11-6.
“Letter of Credit Rights”: Has the meaning given that term in the UCC and also
shall refer to any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or at the time is entitled to demand
payment or performance.
“Liabilities” (in the singular, “Liability”): Includes, without limitation, all
and each of the following, whether now existing or hereafter arising:
     (a) Any and all direct and indirect liabilities, debts, and obligations of
the Borrower to the Lender, each of every kind, nature, and description under
the Loan Documents.
     (b) Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Lender under the Loan Documents (including all future advances whether or not
made pursuant to a commitment by the Lender), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Lender may hold against the Borrower
under the Loan Documents.
     (c) All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Lender with respect to the Loan Documents, each of
every kind, nature, and description.
     (d) All interest, fees, and charges and other amounts which may be charged
by the Lender to the Borrower under the Loan Documents and/or which may be due
from the Borrower to the Lender under the Loan Documents from time to time.

16



--------------------------------------------------------------------------------



 



     (e) All costs and expenses incurred or paid by the Lender in respect of any
of the Loan Documents (including, without limitation, Costs of Collection,
reasonable attorneys’ fees, and all court and litigation costs and expenses).
     (f) Any and all covenants of the Borrower to or with the Lender and any and
all obligations of the Borrower to act or to refrain from acting in accordance
with under Loan Documents.
     (f) All obligations on account of Bank Products and Cash Management
Services.
     (g) Each of the foregoing as if each reference to the “Lender “ therein
were to each Affiliate of the Lender.
“Line (Unused) Fee”: Is defined in Section 2-13.
“Liquidity Requirement”: With respect to any acquisition or payment, (i) no
Suspension Event or Event of Default then exists or would arise from the
consummation of the specified transaction and the making of any payments with
respect thereto, (ii) the Borrower has furnished the Lender with a pro forma
balance sheet, income statement and cash flow statement (including, without
limitation, a projection of Availability) for the subsequent 12 month period,
after giving effect to the consummation of the specified transaction and the
making of any payments with respect thereto; and (iii) the Lender is reasonably
satisfied that Availability, after giving effect to such specified transaction
and the making of any payments with respect thereto, will be at least equal to
20% of the Borrowing Base for the 12 months following such specified transaction
and the making of such payments; and (iv) the Lender is reasonably satisfied
that, after giving effect to such specified transaction and the making of any
payments with respect thereto, the Borrower will be solvent.
“Loan Account”: Is defined in Section 2-7.
“Loan Ceiling”: $150,000,000.00.
“Loan Documents”: This Agreement, each instrument and document executed and/or
delivered as contemplated by Article 3, below, and each other instrument or
document from time to time executed and/or delivered in connection with the
arrangements contemplated hereby or in connection with any transaction which
arises out of any depository, letter of credit, interest rate protection,
foreign exchange or other hedging agreement, or equipment leasing services
provided by the Lender or any Affiliate of the Lender, as each may be amended
from time to time.
“Loan Party” or “Loan Parties”: individually and collectively the Borrower and
each Guarantor.

17



--------------------------------------------------------------------------------



 



“Material Accounting Change”: Any change in GAAP applicable to accounting
periods subsequent to the Borrower’s fiscal year most recently completed prior
to the execution of this Agreement, which change has a material effect on the
Borrower’s financial condition or operating results, as reflected on financial
statements and reports prepared by or for the Borrower, when compared with such
condition or results as if such change had not taken place.
“Material Adverse Effect”: A material adverse effect upon (i) the Loan Parties
business, properties, operations or financial affairs, taken as a whole, or
(ii) the Collateral, taken as a whole, or (iii) the ability of the Loan Parties
to perform their respective obligations under this Agreement and the other Loan
Documents, taken as a whole, or (iv) the validity, enforceability, perfection or
priority of this Agreement or the other Loan Documents or of the rights and
remedies of the Lender under any Loan Document, taken as a whole.
“Maturity Date”: November 13, 2012.
“Operating Account”: Is defined in Section 7-3.
“Participant”: Is defined in Section 14-14, hereof.
“Payment Intangibles”: Has the meaning given that term in the UCC and shall also
refer to any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.
“Permitted Acquisition”: The investment in, the purchase of stock of, or the
purchase of all or a substantial part of the assets or properties of any Person,
or the entering into of any transaction, merger (with the Borrower as the
surviving entity), consolidation or exchange of securities with any Person, in
which each of the following conditions are satisfied:
     (a) The type of business of such Person is generally the same type of
business (or is included in the types of business) in which the Borrower is
engaged or a business reasonably related thereto.
     (b) Immediately after giving effect to the transaction, the Liquidity
Requirement is satisfied.
     (c) Prior to and immediately after giving effect to the transaction, no
Suspension Event exists or will arise.
     (d) The aggregate consideration (exclusive of the value of any common
equity of the Borrower issued or delivered in connection with such transaction)
however classified, whether cash, property or assumption of Indebtedness, in
connection with all such transactions shall not exceed $100,000,000.00 in any
fiscal year.

18



--------------------------------------------------------------------------------



 



     (e) All action required to be undertaken pursuant to Section 4-18(f) by any
Subsidiary created in connection with such transaction has been completed to the
reasonable satisfaction of the Lender.
“Permitted Encumbrances”: Those Encumbrances permitted as provided in
Section 4-6(a) hereof.
“Person”: Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.
“Prime Rate”: For any day, the higher of: (a) the variable annual rate of
interest then most recently announced by Bank of America, N.A. at its head
office in Charlotte, North Carolina as its “Prime Rate”; and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% (0.50%) per annum. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. If for any reason the Lender shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Lender to obtain sufficient quotations
thereof in accordance with the terms hereof, the Prime Rate shall be determined
without regard to clause (b) of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Prime Rate due to a change in Bank of America’s Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in Bank
of America’s Prime Rate or the Federal Funds Effective Rate, respectively.
“Proceeds”: Includes, without limitation, “Proceeds” as defined in the UCC
(defined below), and each type of property described in Section 8-1 hereof.
“Receipts”: All cash, cash equivalents, checks, and credit card slips and
receipts as arise out of the sale of the Collateral.
“Receivables Collateral”: That portion of the Collateral which consists of the
Loan Parties’ Accounts, Accounts Receivable, General Intangibles for the payment
of money, Chattel Paper, Instruments, Investment Property, letters of credit for
the benefit of a Loan Party, and bankers’ acceptances held by a Loan Party, and
any rights to payment.
“Related Entity”: (a) Any corporation, limited liability company, trust,
partnership, joint venture, or other enterprise which: is a parent,
brother-sister, Subsidiary, or Affiliate, of the Borrower; could have such
enterprise’s tax returns or financial statements consolidated with the
Borrower’s; could be a member of the same controlled group of corporations
(within the meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue
Code of 1986, as amended from time to time) of which the Borrower is a member;
controls or is controlled by the Borrower or by any Affiliate of the Borrower.
     (b) Any Affiliate.

19



--------------------------------------------------------------------------------



 



“Requirement of Law”: As to any Person:
     (a) (i) All statutes, rules, regulations, orders, or other requirements
having the force of law and (ii) all court orders and injunctions, arbitrator’s
decisions, and/or similar rulings, in each instance ((i) and (ii)) of or by any
federal, state, municipal, and other governmental authority, or court, tribunal,
governmental panel, or other governmental body which has jurisdiction over such
Person, or any property of such Person.
     (b) That Person’s charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and
     (c) that Person’s by-laws and/or other instruments which deal with
corporate or similar governance, as applicable.
“Reserves”: Without duplication of any other reserves or items that are
otherwise addressed or excluded either through eligibility criteria or in the
most recent appraisal conducted hereunder by an independent appraiser reasonably
satisfactory to the Lender, such reserves as the Lender from time to time
determines in its reasonable discretion exercised in good faith as being
necessary or appropriate (a) to reflect the impediments to the Lender’s ability
to realize upon the Collateral, (b) to reflect costs, expenses and other amounts
that the Lender may incur or be required to pay to realize upon the Collateral,
including, without limitation, on account of rent, customs and duties and
Permitted Encumbrances, (c) to reflect changes in the determination of the
saleability, at retail, of Acceptable Inventory, (d) to reflect such other
factors as negatively affect the market value of the Acceptable Inventory,
(e) on account of gift cards, gift certificates, merchandise credits and
customer deposits, (f) Cash Management Reserves, and (g) Bank Product Reserves.
“Responsible Officer”: means the chief executive officer, chief operating
officer, president, chief financial officer, general counsel, chief accounting
officer, treasurer, controller, vice president of finance of a Loan Party or any
of the other individuals designated in writing to the Lender by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Revolving Credit”: Is defined in Section 2-1.
“Revolving Credit Note”: Is defined in Section 2-8.
“Revolving Credit Loan”: A term of convenience which refers to so much of the
unpaid principal balance of the Loan Account as bears the same rate of interest
for the same Interest Period.

20



--------------------------------------------------------------------------------



 



“Second Amendment Effective Date”: The date upon which the conditions precedent
set forth in Article 3 hereof have been satisfied or waived and this Agreement
has become effective.
“Secured L/Cs”: L/Cs which have been secured in the manner provided pursuant to
Section 2-19 hereof.
“Seller”: Federated Specialty Stores, Inc., an Ohio corporation.
“Statutory Reserve Rate”: A fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Lender is subject with respect to the
Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stated Amount”: The maximum amount for which an L/C may be honored.
“Subordinated Indebtedness”: Indebtedness the payment of principal and interest
of which is expressly subordinated in right of payment to the Liabilities, in
such form and on such terms (which may include the payment of current interest
until the occurrence, and during the continuance, of a Suspension Event) as are
reasonably acceptable to the Lender.
“Subsidiary”: As to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which at
least fifty percent (50%) or more of the ordinary voting power (or equivalent
interests) for the election of a majority of the board of directors (or other
equivalent governing body) of such entity is held or controlled by such Person,
or by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; or which is otherwise controlled by such Person, or
by one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person through the exercise of voting power or otherwise.
“Supporting Obligation”: Has the meaning given that term in the UCC and shall
also refer to a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument or Investment Property.

21



--------------------------------------------------------------------------------



 



“Suspension Event”: Any occurrence, circumstance, or state of facts which (a) is
an Event of Default, which is continuing; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not
absolutely cured within any applicable grace period.
“Termination Date”: The earliest of (a) the Maturity Date; or (b) the occurrence
of any event described in Section hereof; or (c) date set by notice by the
Lender to the Borrower, which notice sets the Termination Date on account of the
occurrence of any Event of Default other than as described in Section hereof.
“Trust Deposit Accounts”: Depository accounts established by the Loan Parties
the proceeds of which are to be utilized solely for the payment of sales taxes,
ad valorem taxes, withholding taxes and other similar taxes, and other
depository accounts established by the Loan Parties for which such Loan Party is
a trustee or other fiduciary for any other Persons.
“UCC”: The Uniform Commercial Code as presently in effect in Massachusetts,
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9; provided further that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
“Unreimbursed L/C Obligations”: The then unpaid reimbursement obligations in
respect of L/Cs which have been drawn, but which have not been repaid either by
an advance under the Revolving Credit in accordance with the provisions of
Section 2-17(e) hereof or otherwise.
2. — The Revolving Credit:
     (a) Establishment of Revolving Credit.
          (i) The Lender hereby establishes a revolving line of credit (the
“Revolving Credit”) in the Borrower’s favor pursuant to which the Lender,
subject to, and in accordance with, this Agreement, shall make loans and
advances and otherwise provide financial accommodations to and for the account
of the Borrower as provided herein, up to the maximum amount of the Lender’s
Dollar Commitment; provided that the outstanding amount of Revolving Credit
Loans and the Stated Amount of L/Cs shall not at any time in the aggregate
exceed the lesser of (A) the Loan Ceiling, or (B) the Borrowing Base.
          (ii) The proceeds of borrowings under the Revolving Credit shall be
used solely for working capital and general corporate purposes of the Borrower,
including, without limitation, the repurchase of the Borrower’s capital stock,
and for its Capital Expenditures, all solely to the extent permitted by this
Agreement.
     (b) Intentionally Omitted.

22



--------------------------------------------------------------------------------



 



     (c) Intentionally Omitted.
     (d) Risks of Value of Collateral. The Lender’s reference to a given asset
in connection with the making of loans, credits, and advances and the providing
of financial accommodations under the Revolving Credit and/or the monitoring of
compliance with the provisions hereof shall not be deemed a determination by the
Lender relative to the actual value of the asset in question. All risks
concerning the collectability of the Borrower’s Accounts and the saleability of
the Borrower’s Inventory are and remain upon the Borrower. All Collateral
secures the prompt, punctual, and faithful performance of the Liabilities
whether or not relied upon by the Lender in connection with the making of loans,
credits, and advances and the providing of financial accommodations under the
Revolving Credit.
     (e) Loan Requests.
          (i) Subject to the provisions of this Agreement, a loan or advance
under the Revolving Credit duly and timely requested by the Borrower shall be
made pursuant hereto, provided that:
          (A) Availability will not be exceeded;
          (B) If Aggregate Outstandings exceed $75,000,000, no loans, advances
or other financial accommodations shall be made if as a result thereof the
Aggregate Outstandings would exceed $100,000,000 until such time as the Lender
has completed, and received the results of a commercial finance audit and
inventory appraisal in accordance with the provisions of Section 5-10 hereof.
          (C) The Revolving Credit has not been suspended as provided in
Section 2-5(h).
          (ii) Requests for loans and advances under the Revolving Credit may be
requested by the Borrower in such manner as may from time to time be reasonably
acceptable to the Lender.
          (iii) Subject to the provisions of this Agreement, the Borrower may
request a Revolving Credit Loan and elect an interest rate and Interest Period
to be applicable to that Revolving Credit Loan by giving the Lender notice no
later than the following:
          (A) If such Revolving Credit Loan is or is to be converted to a Base
Rate Loan: By 1:00 PM on the Business Day on which the subject Revolving Credit
Loan is to be made or is to be so converted. Base Rate Loans requested by the
Borrower, other than those resulting from the conversion of a Eurodollar Loan,
shall not be less than $10,000.00 (or the then Availability if less than
$10,000.00).
          (B) If such Revolving Credit Loan is, or is to be continued as, or
converted to, a Eurodollar Loan: By 1:00 PM two (2) Eurodollar Business Days
before the end of the then applicable Interest Period. Eurodollar Loans and
conversions to Eurodollar Loans shall each be not less than $1,000,000.00 and in
increments of $1,000,000.00 in excess of such minimum.
          (C) Any Eurodollar Loan which matures while a Suspension Event is
extant shall be converted, at the option of the Lender to a Base Rate Loan
notwithstanding any notice from the Borrower that such Loan is to be continued
as a Eurodollar Loan.
          (iv) Any request for a Revolving Credit Loan or for the conversion of
a Revolving Credit Loan which is made after the applicable deadline therefor, as
set forth above, shall be deemed to have been made at the opening of business on
the then next Business Day or Eurodollar Business Day, as applicable. Each
request for a Revolving Credit Loan or for the conversion of a Revolving Credit
Loan shall be made in such manner as may from time to time be reasonably
acceptable to the Lender

23



--------------------------------------------------------------------------------



 



          (v) The Borrower may request that the Lender cause the issuance of
L/C’s for the account of the Borrower as provided in Section 2-17.
          (vi) The Lender may rely on any request for a loan or advance, or
other financial accommodation under the Revolving Credit which the Lender, in
good faith, reasonably believes to have been made by a Person duly authorized to
act on behalf of the Borrower and may decline to make any such requested loan or
advance, or issuance, or to provide any such financial accommodation pending the
Lender’s being furnished with such documentation concerning that Person’s
authority to act as may be reasonably satisfactory to the Lender.
          (vii) A request by the Borrower for loan or advance, or other
financial accommodation under the Revolving Credit shall be irrevocable and
shall constitute certification by the Borrower that as of the date of such
request, each of the following is true and correct:
          (A) There has been no material adverse change in the Borrower’s
financial condition from the most recent financial information furnished to the
Lender pursuant to this Agreement.
          (B) All or a portion of any loan or advance so requested will be set
aside by the Borrower to cover all of the Borrower’s obligations for sales tax
on account of sales since the then most recent borrowing pursuant to the
Revolving Credit.
          (C) Each representation which is made herein or in any of the Loan
Documents (defined below) is then true and complete in all material respects as
of and as if made on the date of such request (other than those which are as of
a specific date, in which case such representation was true and complete in all
material respects as of such date).
          (D) No Suspension Event is then extant.
          (viii) Upon the occurrence, and during the continuance, from time to
time of any Suspension Event:
          (A) The Lender may suspend the Revolving Credit immediately.
          (B) The Lender shall not be obligated, during such suspension, to make
any loans or advance, or to provide any financial accommodation hereunder or to
seek the issuance of any L/C.
          (C) The Lender may suspend the right of the Borrower to request any
Eurodollar Loan or to convert any Base Rate Loan to a Eurodollar Loan.
     (f) Making of Loans Under Revolving Credit.
          (i) A loan or advance under the Revolving Credit shall be made by the
transfer of the proceeds of such loan or advance to the Operating Account or as
otherwise instructed by the Borrower.
          (ii) A loan or advance shall be deemed to have been made under the
Revolving Credit (and the Borrower shall be indebted to the Lender for the
amount thereof immediately) at the following:
          (A) The Lender’s initiation of the transfer of the proceeds of such
loan or advance in accordance with the Borrower’s instructions (if such loan or
advance is of funds requested by the Borrower).
          (B) The charging of the amount of such loan to the Loan Account (in
all other circumstances).
          (iii) There shall not be any recourse to or liability of the Lender,
on account of:

24



--------------------------------------------------------------------------------



 



          (A) Any delay in the making of any loan or advance requested under the
Revolving Credit unless due to the Lender’s gross negligence or willful
misconduct.
          (B) Any delay in the proceeds of any such loan or advance constituting
collected funds.
          (C) Any delay in the receipt, and/or any loss, of funds which
constitute a loan or advance under the Revolving Credit, the wire transfer of
which was properly initiated by the Lender in accordance with wire instructions
provided to the Lender by the Borrower.
     (g) The Loan Account.
          (i) An account (“Loan Account”) shall be opened on the books of the
Lender. A record may be kept in the Loan Account of all loans made under or
pursuant to this Agreement and of all payments thereon.
          (ii) The Lender may also keep a record (either in the Loan Account or
elsewhere, as the Lender may from time to time elect) of all interest, fees,
service charges, costs, expenses, and other debits owed the Lender on account of
the Liabilities and of all credits against such amounts so owed.
          (iii) All credits against the Liabilities shall be conditional upon
final payment to the Lender of the items giving rise to such credits. The amount
of any item credited against the Liabilities which is charged back against the
Lender for any reason or is not so paid shall be a Liability and shall be added
to the Loan Account, whether or not the item so charged back or not so paid is
returned.
          (iv) Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrower is obligated hereunder are payable on
demand.
          (v) The Lender, without the request of the Borrower, may advance under
the Revolving Credit any interest, fee, service charge, or other payment to
which the Lender is entitled from the Borrower pursuant hereto and may charge
the same to the Loan Account notwithstanding that such amount so advanced may
result in Availability’s being exceeded. Such action on the part of the Lender
shall not constitute a waiver of the Lender’s rights and Borrower’s obligations
under Section 2-9(b). Any amount which is added to the principal balance of the
Loan Account as provided in this Section shall bear interest, subject to
Section 2-10(f), at the Prime Rate.
          (vi) Absent manifest error, any statement rendered by the Lender to
the Borrower concerning the Liabilities shall be considered correct and accepted
by the Borrower and shall be conclusively binding upon the Borrower unless the
Borrower provides the Lender with written objection thereto within sixty
(60) days from the receipt of such statement, which written objection shall
indicate, with particularity, the reason for such objection. The Loan Account
and the Lender’s books and records concerning the loan arrangement contemplated
herein and the Liabilities shall be prima facie evidence and proof of the items
described therein.
     (h) The Revolving Credit Notes. The obligation to repay loans and advances
under the Revolving Credit, with interest as provided herein, shall be evidenced
by a promissory note (a “Revolving Credit Note”) in the form of EXHIBIT 2-8,
annexed hereto, executed by the Borrower. Neither the original nor a copy of the
Revolving Credit Note shall be required, however, to establish or prove any
Liability. In the event that the Revolving Credit Note is ever lost, mutilated,
or destroyed, upon receipt of an indemnification with respect to the lost
Revolving Credit Note from the Lender in form and substance reasonably
satisfactory to the Borrower and the Lender, the Borrower shall execute a
replacement thereof and deliver such replacement to the Lender.

25



--------------------------------------------------------------------------------



 



     (i) Payment of The Loan Account.
          (i) The Borrower may repay all or any portion of the principal balance
of the Loan Account from time to time until the Termination Date. Such payments
shall be applied first to Base Rate Loans and only then to Eurodollar Loans.
          (ii) The Borrower, without notice or demand from the Lender, shall pay
the Lender that amount, from time to time, which is necessary so that the unpaid
balance of the Loan Account does not exceed Availability. Such payments shall be
applied first to Base Rate Loans and only then to Eurodollar Loans.
          (iii) Subject to the provisions of Section 7-5(c) hereof, the Lender
shall endeavor to cause those applications of payments (if any), pursuant to
Sections 2-9(a) and 2-9(b) against Eurodollar Loans then outstanding in such
manner as results in the least cost to the Borrower, but shall not have any
affirmative obligation to do so nor liability on account of the Lender’s failure
to have done so. In no event shall action or inaction taken by the Lender excuse
the Borrower from any indemnification obligation under Section 2-9(e).
          (iv) The Borrower shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date.
          (v) The Borrower shall indemnify the Lender and hold the Lender
harmless from and against any loss, cost or expense (excluding loss of
anticipated profits) which the Lender may sustain or incur (including, without
limitation, by virtue of acceleration after the occurrence of any Event of
Default) as a consequence of the following:
          (A) Default by the Borrower in payment of the principal amount of or
any interest on any Eurodollar Loan as and when due and payable, including any
such loss or expense arising from interest or fees payable by the Lender to
lenders of funds obtained by it in order to maintain its Eurodollar Loans.
          (B) Default by the Borrower in making a borrowing or conversion after
the Borrower has given (or is deemed to have given) a request for a Revolving
Credit Loan or a request to convert a Revolving Credit Loan from one applicable
interest rate to another.
          (C) The making of any payment on a Eurodollar Loan or the making of
any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Lender to lenders of funds obtained by it in
order to maintain any such Loans as “breakage fees” (so-called).
     (j) Interest Rates.
          (i) Each Revolving Credit Loan shall bear interest at the Prime Rate
plus the Applicable Margin for Base Rate Loans unless timely notice is given (as
provided in Section 2-5(a)) that the subject Revolving Credit Loan (or a portion
thereof) is, or is to be converted to, a Eurodollar Loan.
          (ii) Each Revolving Credit Loan which consists of a Eurodollar Loan
shall bear interest at the Adjusted Eurodollar Rate plus the Applicable Margin
for Eurodollar Loans.
          (iii) Subject to the provisions hereof, the Borrower, by notice to the
Lender, may cause all or a part of the unpaid principal balance of the Loan
Account to bear interest at the Prime Rate or the Adjusted Eurodollar Rate as
specified from time to time by the Borrower.
          (iv) The Borrower shall not select, renew, or convert any interest
rate for a Revolving Credit Loan such that, in addition to interest at the Prime
Rate, there are more than six (6) Interest Periods for Eurodollar Loans
applicable to the Revolving Credit Loans at any one time.

26



--------------------------------------------------------------------------------



 



          (v) The Borrower shall pay accrued and unpaid interest on each
Revolving Credit Loan in arrears as follows:
          (A) On the applicable Interest Payment Date for that Revolving Credit
Loan.
          (B) On the Termination Date and on the End Date.
          (C) Following the occurrence, and during the continuance, of any Event
of Default, with such frequency as may be determined by the Lender.
          (vi) Following the occurrence, and during the continuance, of any
Default Interest Event (and whether or not the Lender exercises the Lender’s
rights on account thereof), all Revolving Credit Loans shall bear interest, at
the option of the Lender, at a rate which is the aggregate of the interest rate
then in effect plus two percent (2%) per annum.
          (vii) All computations of interest for Base Rate Loans shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).
     (k) Additional Fees.
     In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Lender a Line (Unused) Fee (so referred to
herein) in arrears, on the first day of each month, commencing with the first
month immediately following the Second Amendment Effective Date (and on the
Termination Date). The Line (Unused) Fee shall be equal to Applicable Margin for
Line (Unused) Fee per annum multiplied by the difference during the month just
ended (or relevant period with respect to the payment being made on the
Termination Date) between Loan Ceiling and the Average Outstandings.
     (l) Intentionally Omitted.
     (m) Line (Unused Fee).
     In addition to any other fee paid by Borrower on account of the Revolving
Credit, the Borrower shall pay the Lender a Line (Unused) Fee (so referred to
herein) in arrears, on the first day of each month, commencing with the first
month immediately following the Second Amendment Effective Date (and on the
Termination Date). The Line (Unused) Fee shall be equal to Applicable Margin for
Line (Unused) Fee per annum multiplied by the difference during the month just
ended (or relevant period with respect to the payment being made on the
Termination Date) between Loan Ceiling and the Average Outstandings.
     (n) Intentionally Omitted
     (o) Concerning Fees.
     The Borrower shall not be entitled to any credit, rebate or repayment of
the Commitment Fee, Line (Unused) Fee or other fee previously earned by the
Lender pursuant to this Agreement notwithstanding any termination of this
Agreement or suspension or termination of the Lender’s obligation to make loans
and advances hereunder.
     (p) Lender’s Discretion.

27



--------------------------------------------------------------------------------



 



     Each reference in the Loan Documents to the exercise of discretion or the
like by the Lender shall be to its exercise of its reasonable judgement, in good
faith, based upon the Lender’s consideration of any such factor as the Lender
reasonably deems appropriate.
     (q) Procedures For Issuance of L/C’s.
          (i) The Borrower may request that the Lender cause the issuance of
L/C’s for the account of the Borrower. Each such request shall be in such manner
as may from time to time be acceptable to the Lender.
          (ii) Subject to the provisions of Section 2.5(a)(ii), the Lender will
endeavor to cause the issuance of any L/C so requested by the Borrower, provided
that, at the time that the request is made, the Revolving Credit has not been
suspended as provided in Section 2-5(h) and if so issued:
          (A) The aggregate Stated Amount of all L/C’s then outstanding, does
not exceed Forty Million Dollars and No Cents ($40,000,000.00).
          (B) The expiry of the L/C is not later than the Maturity Date.
          (C) Availability would not be exceeded.
          (D) Intentionally Omitted.
          (iii) The Borrower shall execute such documentation to apply for and
support the issuance of an L/C as may be reasonably required by the Issuer.
          (iv) There shall not be any recourse to, nor liability of, the Lender
on account of
          (A) Any delay by an Issuer to issue an L/C;
          (B) Any action or inaction of an Issuer on account of or in respect
to, any L/C.
          (v) The Borrower shall reimburse the Issuer for the amount of any
drawing under an L/C on the same Business Day of such drawing. The Lender,
without the request of the Borrower, may advance under the Revolving Credit (and
charge to the Loan Account) the amount of any honoring of any L/C and other
amount for which the Borrower, the Issuer, or the Lenders become obligated on
account of, or in respect to, any L/C. Such advance shall be made whether or not
a Suspension Event is then extant or such advance would result in Availability’s
being exceeded. Such action shall not constitute a waiver of the Lender’s rights
under Section 2-9(b) hereof.
     (r) Fees For L/C’s.
          (i) The Borrower shall pay to the Lender a fee, on account of L/C’s,
the issuance of which had been procured by the Lender, monthly in arrears, and
on the Termination Date and on the End Date, equal to the following per annum
percentages of the average face amount of the following categories of Letters of
Credit outstanding during the three month period then ended:
          (A) Standby Letters of Credit: At a per annum rate equal to the then
Applicable Margin for Eurodollar Loans;
          (B) Commercial Letters of Credit: At a per annum rate equal to fifty
percent (50%) of the then Applicable Margin for Eurodollar Loans.

28



--------------------------------------------------------------------------------



 



          (C) After the occurrence and during the continuance of an Event of
Default, effective upon written notice from the Lender, the L/C fees shall be
increased by an amount equal to two percent (2%) per annum.
          (ii) In addition to the fee to be paid as provided in Subsection
2-18(a), above, the Borrower shall pay to the Lender (or to the Issuer, if so
requested by Lender), on demand, all issuance, processing, negotiation,
amendment, and administrative fees and other amounts charged by the Issuer on
account of, or in respect to, any L/C.
     (s) Cash Collateralization of L/Cs.
          (i) With respect to L/Cs with a scheduled expiry after the Maturity
Date, thirty (30) days prior to the Maturity Date, and
          (b) with respect to all L/Cs, upon the Lender’s request after the
occurrence, and during the continuance, of any Event of Default hereunder,
the Borrower shall deposit in an account with the Lender, an amount in cash
equal to 103% of the then Stated Amount of all outstanding L/Cs. Such deposit
shall be held by the Lender as collateral for the payment and performance of the
Liabilities. The Lender shall have the exclusive dominion and control over such
account. Such deposits shall not bear interest. Monies in such account shall be
automatically applied by the Lender to reimburse the Issuer for any honoring of
any L/Cs, together with any other amounts owed to the Issuer, and after all L/Cs
have been so reimbursed or otherwise expired, any remaining balance shall be
applied in reduction of the Liabilities. In lieu of depositing such cash with
the Lender the Borrower may furnish the Lender, with a so-called “back-to-back”
letter of credit in form and substance and issued by a bank reasonably
satisfactory to the Lender in its sole and absolute discretion, in an amount
equal to 103% of the then Stated Amount of all outstanding L/Cs. Drawings under
such “back-to-back” letters of credit shall be applied by the Lender to the
Liabilities in the manner set forth above with respect to the cash collateral
account. If no Event of Default then exists, the cash collateral deposited with
the Lender and/or the amount of the “back-to-back” letters of credit may be
reduced by an amount equal to any reduction from time to time in the Stated
Amount of all outstanding L/Cs (other than on account of drawings thereunder).
     (t) Concerning L/C’s.
          (i) None of the Issuer, the Issuer’s correspondents, or any advising,
negotiating, or paying bank with respect to any L/C shall be responsible in any
way for:
          (A) The performance by any beneficiary under any L/C of that
beneficiary’s obligations to the Borrower.
          (B) The form, sufficiency, correctness, genuineness, authority of any
person signing; falsification; or the legal effect of; any documents called for
under any L/C if (with respect to the foregoing) such documents on their face
appear to be in order, except to the extent that such Issuer, Issuer’s
correspondents, or advising, negotiating, or paying bank has actual knowledge of
any of the foregoing.
          (ii) The Issuer may honor, as complying with the terms of any L/C and
of any drawing thereunder, any drafts or other documents otherwise in order, but
signed or issued by an administrator, executor, conservator, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, or other legal representative of the party authorized
under such L/C to draw or issue such drafts or other documents.

29



--------------------------------------------------------------------------------



 



          (iii) Unless otherwise agreed to, in the particular instance, the
Borrower hereby authorizes any Issuer to:
          (A) Select an advising bank, if any.
          (B) Select a paying bank, if any.
          (C) Select a negotiating bank.
          (iv) All directions, correspondence, and funds transfers relating to
any L/C are at the risk of the Borrower. The Issuer shall have discharged the
Issuer’s obligations under any L/C which, or the drawing under which, includes
payment instructions, by the initiation of the method of payment called for in,
and in accordance with, such instructions (or by any other commercially
reasonable and comparable method). Neither the Lender nor the Issuer shall have
any responsibility for any inaccuracy, interruption, error, or delay in
transmission or delivery by post, telegraph or cable, or for any inaccuracy of
translation, except for their gross negligence or willful misconduct.
          (v) The Lender’s, and the Issuer’s rights, powers, privileges and
immunities specified in or arising under this Agreement are in addition to any
heretofore or at any time hereafter otherwise created or arising, whether by
statute or rule of law or contract.
          (vi) Except to the extent otherwise expressly provided hereunder or
agreed to in writing by the Issuer and the Borrower, (i) the rules of the ISP
shall apply to each standby L/C, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial L/C.
          (vii) If any change in any law, executive order or regulation, or any
directive of any administrative or governmental authority (whether or not having
the force of law), or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration
thereof, shall either:
          (A) impose, modify or deem applicable any reserve, special deposit or
similar requirements against letters of credit heretofore or hereafter issued by
any Issuer or with respect to which the Lender, any or any Issuer has an
obligation to lend to fund drawings under any L/C; or
          (B) impose on any Issuer any other condition or requirements relating
to any such letters of credit;
and the result of any event referred to in Section 2-20(g)(i) or 2-20(g)(ii),
above, shall be to increase the cost to any Issuer of issuing or maintaining any
L/C (which increase in cost shall be the result of such Issuer’s reasonable
allocation among that Issuer’s letter of credit customers of the aggregate of
such cost increases resulting from such events), then, upon demand by the Lender
and delivery by the Lender to the Borrower of a certificate of an officer of the
subject Issuer describing such change in law, executive order, regulation,
directive, or interpretation thereof, its effect on such Issuer, and the basis
for determining such increased costs and their allocation, the Borrower shall
immediately pay to the Lender, from time to time as specified by the Lender,
such amounts as shall be sufficient to compensate such Issuer for such increased
cost; provided that the Borrower shall not be obligated to make payment of such
amounts which arise from transactions which occurred more than ninety
(90) Business Days prior to the Lender’s furnishing notice hereunder. Any
Issuer’s determination of costs incurred under Section 2-20(g)(i) or
2-20(g)(ii), above, and the allocation, if any, of such costs among the Borrower
and other letter of credit customers of such Issuer, if done in good faith and
made on

30



--------------------------------------------------------------------------------



 



an equitable basis and in accordance with such officer’s certificate, shall be
conclusive and binding on the Borrower, absent manifest error.
          (viii) The obligations of the Borrower under this Agreement with
respect to L/C’s are absolute, unconditional, and irrevocable and shall be
performed strictly in accordance with the terms hereof under all circumstances,
whatsoever including, without limitation, the following:
          (A) Any lack of validity or enforceability or restriction, restraint,
or stay in the enforcement of this Agreement, any L/C, or any other agreement or
instrument relating thereto.
          (B) Any amendment or waiver of, or consent to the departure from, any
L/C.
          (C) The existence of any claim, set-off, defense, or other right which
the Borrower may have at any time against the beneficiary of any L/C.
     (u) Changed Circumstances.
     (i) The Lender may give the Borrower notice of the occurrence of the
following:
          (A) The Lender shall have determined in good faith (which
determination shall be final and conclusive) on any day on which the rate for a
Eurodollar Loan would otherwise be set, that adequate and fair means do not
exist for ascertaining such rate.
          (B) The Lender shall have determined in good faith (which
determination shall be final and conclusive) that:
          (1) The continuation of or conversion of any Revolving Credit Loan to
a Eurodollar Loan has been made impracticable or unlawful by the occurrence of a
contingency that materially and adversely affects the applicable market or
compliance by the Lender in good faith with any applicable law or governmental
regulation, guideline or order or interpretation or change thereof by any
governmental authority charged with the interpretation or administration thereof
or with any request or directive of any such governmental authority (whether or
not having the force of law).
          (2) The indices on which the interest rates for Eurodollar Loans are
based shall no longer represent the effective cost to the Lender for U.S. dollar
deposits in the interbank market for deposits in which it regularly
participates.
          (ii) In the event that the Lender gives the Borrower notice of an
occurrence described in Section 2-21(a), then, until the Lender notifies the
Borrower that the circumstances giving rise to such notice no longer apply:
          (A) The obligation of the Lender to make Eurodollar Loans of the type
affected by such changed circumstances or to permit the Borrower to select the
affected interest rate as otherwise applicable to any Revolving Credit Loans
shall be suspended.
          (B) Any notice which the Borrower had given the Lender with respect to
any Eurodollar Loan, the time for action with respect to which has not occurred
prior to the Lender’s having given notice pursuant to Section 2-21(a), shall be
deemed to be a request for a Base Rate Loan.
          (iii) Notwithstanding the foregoing, the Lender agrees to use its
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow the Lender or its lending office to continue to make Eurodollar Loans.

31



--------------------------------------------------------------------------------



 



          (v) Increased Costs. If there is adopted after the date hereof any
requirement of law, or if there is any new interpretation or application of any
law after the date hereof by any court or by any governmental or other authority
or entity charged with the administration thereof, whether or not having the
force of law, which:
     I. subjects the Lender to any taxes or changes the basis of taxation, or
increases any existing taxes, on payments of principal, interest or other
amounts payable by the Borrower to the Lender under this Agreement (except for
taxes on the Lender’s overall net income or capital imposed by the jurisdiction
in which the Lender’s principal or lending offices are located or in which the
Lender is organized);
     II. imposes, modifies or deems applicable any reserve, cash margin, special
deposit or similar requirements against assets held by, or deposits in or for
the account of or loans by or any other acquisition of funds by the relevant
funding office of the Lender;
     III. imposes on the Lender any other condition with respect to any Loan
Document; or
     IV. imposes on the Lender a requirement to maintain or allocate capital in
relation to the Liabilities;
and the result of any of the foregoing, in the Lender’s reasonable opinion, is
to increase the cost to the Lender of making or maintaining any loan, advance or
financial accommodation or to reduce the income receivable by the Lender in
respect of any loan, advance or financial accommodation by an amount which the
Lender deems to be material, then upon the Lender’s giving written notice
thereof to the Borrower (such notice to set out in reasonable detail the facts
giving rise to and a summary calculation of such increased cost or reduced
income), the Borrower shall forthwith pay to the Lender, upon receipt of such
notice, that amount which shall compensate the Lender for such additional cost
or reduction in income, provided that the Borrower shall not be obligated to
make payment of such amounts which arise from transactions which occurred more
than ninety (90) Business Days prior to the Lender’s furnishing notice
hereunder.
     Notwithstanding the foregoing, the Lender agrees to use its reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different lending office if the making of such designation would
allow the Lender or its lending office to avoid the imposition of such increased
costs.
     (w) Lender’s Commitments.
          (i) The Dollar Commitments, Commitment Percentages, and identities of
the Lenders (but not the overall Commitment) may be changed, from time to time
by the assignment of Dollar Commitments and Commitment Percentages with other
Persons who determine to become “Lenders”, provided, however, that
          (A) Unless an Event of Default has occurred and is continuing (in
which event, no consent of the Borrower is required) any assignment (other than
an assignment to a then Lender) shall be subject to the prior consent of the
Borrower (not to be unreasonably withheld), which consent will be deemed given
unless the Borrower provides the Lender with written objection, not more than
five (5) Business Days after the Lender shall have given the Borrower written
notice of a proposed assignment).

32



--------------------------------------------------------------------------------



 



          (B) Any such assignment or reallocation shall be on a pro-rata basis
such that each reallocated or assigned Dollar Commitment to any Person remains
the same percentage of the overall Commitment (in terms of dollars) as the
reallocated Commitment Percentage is to such Person.
          (C) No such assignment shall be in an amount less than Ten Million
Dollars ($10,000,000.00), or, if less, the total Dollar Commitment of such
assigning Lender.
          (ii) Upon written notice given the Borrower from time to time by the
Lender, of any assignment or allocation referenced in Section 2-23(a):
          (A) The Borrower shall execute replacement one or more Revolving
Credit Notes to reflect such changed Dollar Commitments, Commitment Percentages,
and identities and shall deliver such replacement Revolving Credit Notes to the
Lender (which promptly thereafter shall deliver to the Borrower the Revolving
Credit Notes so replaced) provided however, in the event that a Revolving Credit
Note is to be exchanged following its acceleration or the entry of an order for
relief under the Bankruptcy Code with respect to the Borrower, the Lender, in
lieu of causing the Borrower to execute one or more new Revolving Credit Notes,
may issue the Lender’s Certificate confirming the resulting Commitments and
Commitment Percentages.
          (B) Such change shall be effective from the effective date specified
in such written notice and any Person added as a Lender shall have all rights
and privileges of a Lender hereunder thereafter as if such Person had been a
signatory to this Agreement and any other Loan Document to which a Lender is a
signatory and any person removed as a Lender shall be relieved of any
obligations or responsibilities of a Lender hereunder thereafter.
          (C) The Borrower shall maintain a register identifying the Lenders
from time to time.
          (iii) Intentionally Omitted.
3. — Conditions Precedent:
     (a) As a condition to the effectiveness of this Agreement, the
establishment of the Revolving Credit, and the making of the first loan under
the Revolving Credit, each of the documents respectively described in
Sections 3-2 through and including 3-5, (each in form and substance reasonably
satisfactory to the Lender) shall have been delivered to the Lender, and the
conditions respectively described in Sections 3-6 through and including 3-15,
shall have been satisfied:
     (b) Corporate Due Diligence.
          (i) A Certificate of corporate good standing issued by the Secretary
of State of each State in which a Loan Party is organized.
          (ii) Certificates of due qualification, in good standing, issued by
the Secretary(ies) of State of each State in which the nature of a Loan Party’s
business conducted or assets owned would reasonably be expected to require such
qualification.
          (iii) A Certificate of each Loan Party’s Secretary of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate resolution adopted in connection with the establishment of the loan
arrangement contemplated by the Loan Documents and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.
     (c) Opinion. An opinion of counsel to the Loan Parties in form and
substance reasonably satisfactory to the Lender.

33



--------------------------------------------------------------------------------



 



     (d) Additional Documents. Such additional instruments and documents as the
Lender or its counsel reasonably may require or request.
     (e) Officers’ Certificates. Certificates executed by the President and the
Chief Financial Officer of the Borrower and stating that the representations and
warranties made by the Loan Parties to the Lender in the Loan Documents are true
and complete in all material respects as of the date of such Certificate, and
that no event has occurred which is or which, solely with the giving of notice
or passage of time (or both) would be an Event of Default.
     (f) Representations and Warranties. Each of the representations made by or
on behalf of the Loan Parties in this Agreement or in any of the other Loan
Documents or in any other report, statement, document, or paper provided by or
on behalf of a Loan Party shall be true and complete in all material respects as
of the date as of which such representation or warranty was made.
     (g) Borrowing Base Certificate. The Lender shall have received a Borrowing
Base Certificate dated the Closing Date, relating to the month ended on
October 31, 2007, and executed by a Responsible Officer of the Borrower.
     (h) All Fees and Expenses Paid. All fees due at or immediately after the
first funding under the Revolving Credit and all costs and expenses reasonably
incurred by the Lender in connection with the establishment of the credit
facility contemplated hereby (including the reasonable fees and expenses of
counsel to the Lender) shall have been paid (to the extent then invoiced).
     (i) Financial Projections. The Lender shall have received and be satisfied
with a detailed forecast for the period commencing on the Closing Date through
the fiscal year ending on or about January 31, 2009, which shall include an
Availability model, Consolidated income statement, balance sheet, and statement
of cash flow, by quarter, each prepared in conformity with GAAP and consistent
with the Borrower’s current practices.
     (j) Borrower’s Assets. The Lender shall have received a copy of the results
of the Loan Parties’ most recent physical inventory and such results shall be
reasonably satisfactory to the Lender. In addition, the Lender shall be
reasonably satisfied that the inventory of each Loan Party is located at such
places or is in transit to such Loan Party and is in the amounts and of the
quality and value previously represented by the Borrower to the Lender and the
Lender shall have received such reports, material and other information
concerning the inventory and the Loan Parties’ suppliers as shall reasonably
satisfy the Lender in its sole discretion.
     (k) Lien Search. The Lender shall have received results of searches or
other evidence satisfactory to the Lender (in each case dated as of a date
reasonably satisfactory to the Lender) indicating the absence of liens on the
assets of the Loan Parties, except for Permitted Encumbrances and liens for
which termination statements and releases reasonably satisfactory to the Lender
are being tendered concurrently with the establishment of the Revolving Credit.
     (l) Perfection of Collateral. The Lender shall have filed all such
financing statements and given all such notices as may be necessary for the
Lender to perfect its security interest in

34



--------------------------------------------------------------------------------



 



such of the Collateral as to which the Lender determines to perfect its security
interests and to assure its first priority status (subject only to Permitted
Encumbrances).
     (m) Insurance. The Lender shall be reasonably satisfied with the Loan
Parties’ insurance arrangements and shall have received all documentation
requested in connection with such insurance including, documentation naming the
Lender as “loss payee” under each policy.
     (n) No Suspension Event. No Suspension Event shall then exist.
     (o) No Adverse Change. No event shall have occurred or failed to occur,
which occurrence or failure reasonably would be expected to have a Material
Adverse Effect.
     (p) Execution and Delivery of Agreement. This Agreement shall have been
duly executed and delivered by the parties hereto, and shall be in full force
and effect and shall be in form and substance satisfactory to the Lender.
No document shall be deemed delivered to the Lender until received and accepted
by the Lender at its head offices in Boston, Massachusetts. Under no
circumstances will this Agreement take effect until executed and accepted by the
Lender at said head office.
4. — General Representations, Covenants and Warranties:
     To induce the Lender to establish the loan arrangement contemplated herein
and to make loans and advances and to provide financial accommodations under the
Revolving Credit (each of which loans shall be deemed to have been made in
reliance thereupon), the Borrower, in addition to all other representations,
warranties, and covenants made by the Borrower in any other Loan Document, makes
those representations, warranties, and covenants included in this Agreement.
     (a) Payment and Performance of Liabilities. The Borrower shall pay each
Liability when due (or when demanded if payable on demand) and shall promptly,
punctually, and faithfully perform each other Liability.
     (b) Due Organization — Corporate Authorization — No Conflicts.
          (i) Each Loan Party presently is and shall hereafter remain in good
standing in its State of organization and each is and shall hereafter remain
duly qualified and in good standing in every other State in which, by reason of
the nature or location of the Loan Parties’ assets or operation of the Loan
Parties’ business, such qualification is necessary, except where the failure to
so qualify would not have a Material Adverse Effect.
          (ii) Each Related Entity as of the date hereof is listed on EXHIBIT
4-2, annexed hereto. Each Subsidiary is and shall hereafter remain in good
standing in the State in which incorporated and is and shall hereafter remain
duly qualified in which other State in which, by reason of that entity’s assets
or the operation of such entity’s business, such qualification may be necessary,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect. The Borrower shall provide the Lender with prior
written notice of any entity’s becoming or ceasing to be a Related Entity.
          (iii) No Loan Party shall change its State of incorporation or its
taxpayer identification number.

35



--------------------------------------------------------------------------------



 



          (iv) Each Loan Party has all requisite corporate power and authority
to execute and deliver all Loan Documents to which such Loan Party is a party
and has and will hereafter retain all requisite corporate power to perform all
Liabilities.
          (v) The execution and delivery by the Loan Parties of each Loan
Document to which it is a party; the Loan Parties’ consummation of the
transactions contemplated by such Loan Documents (including, without limitation,
the creation of security interests by the Loan Parties as contemplated hereby);
each Loan Party’s performance under those of the Loan Documents to which it is a
party; the borrowings hereunder; and the use of the proceeds thereof:
          (A) Have been duly authorized by all necessary corporate action.
          (B) Do not, and will not, contravene in any material respect any
provision of any Requirement of Law or obligation of such Loan Party.
          (C) Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance upon any assets of a Loan Party
pursuant to any Requirement of Law or obligation, except pursuant to the Loan
Documents.
          (vi) The Loan Documents have been duly executed and delivered by each
Loan Party and are the legal, valid and binding obligations of the Loan Parties
enforceable against the Loan Parties in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.
     (c) Trade Names.
          (i) EXHIBIT 4-3, annexed hereto, is a listing of:
          (A) All names under which the Loan Parties conducted their business
within the past five (5) years.
          (B) All entities and/or persons with whom the Loan Parties
consolidated or merged within the past five (5) years, or from whom the Loan
Parties, within the past five (5) years, acquired in a single transaction or in
a series of related transactions substantially all of such entity’s or person’s
assets.
          (ii) No Loan Party will change its name or conduct its business under
any name not listed on EXHIBIT 4-3 except (i) upon not less than twenty-one
(21) days prior written notice (with reasonable particularity) to the Lender and
(ii) in compliance with all other provisions of this Agreement.
     (d) Intellectual Property.
          (i) The Loan Parties each owns and possesses, or has the right to use
(and will hereafter own, possess, or have such right to use) all patents,
industrial designs, trademarks, trade names, trade styles, brand names, service
marks, logos, copyrights, trade secrets, know-how, confidential information, and
other intellectual or proprietary property of any third Person necessary for the
Loan Parties’ conduct of their respective business.
          (ii) The conduct by the Loan Parties of their respective business does
not presently infringe in any manner which could reasonably be expected to have
a Material Adverse Effect (nor will the Loan Parties conduct their businesses in
the future so as to infringe in any manner which could reasonably be expected to
have a Material Adverse Effect) the patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, or other intellectual or
proprietary property of any third Person.

36



--------------------------------------------------------------------------------



 



     (e) Locations.
          (i) The Collateral, and the books, records, and papers of Loan Parties
pertaining thereto, are kept and maintained solely at, or in transit to and
from, the Loan Parties’ chief executive offices at
          (A) 112 West 34th Street, New York, New York 10120
          (B) 201 Willowbrook Blvd., Wayne, New Jersey 07470
          (C) those locations which are listed on EXHIBIT 4-5 annexed hereto, as
such EXHIBIT may be amended from time to time, which EXHIBIT includes, with
respect to each such location, the name and address of the landlord on the Lease
which covers such location (or an indication that a Loan Party owns the subject
location) and of all service bureaus with which any such records are maintained.
          (ii) No Loan Party shall remove any of the Collateral from said chief
executive office or those locations listed on EXHIBIT 4-5 except:
          (A) to accomplish sales of Inventory in the ordinary course of
business; or
          (B) to move Inventory, Equipment and other assets from one such
location to another such location; or
          (C) to utilize such of the Collateral as is removed from such
locations in the ordinary course of business (such as motor vehicles).
          (D) to accomplish other dispositions permitted pursuant to
Section 4-12(d) hereof.
          (E) otherwise upon thirty (30) days prior written notice to the
Lender.
          (iii) Except (i) with respect to Inventory delivered to a processor
for finishing, (ii) with respect to Inventory in transit, and (iii) as otherwise
disclosed pursuant to, or permitted by, this Section 4-5, no tangible personal
property of a Loan Party is in the care or custody of any third party or stored
or entrusted with a bailee or other third party and none shall hereafter be
placed under such care, custody, storage, or entrustment.
     (f) Title to Assets.
          (i) Each of the Loan Parties is, and shall hereafter remain, the owner
of, or holder of subsisting license or leasehold rights in and to, the
Collateral free and clear of all Encumbrances with the exceptions of the
following (the “Permitted Encumbrances”):
          (A) Encumbrances in favor of the Lender.
          (B) Those Encumbrances (if any) listed on EXHIBIT 4-6, annexed hereto.
          (C) Purchase money security interests in Equipment to secure
Indebtedness otherwise permitted hereby.
          (D) Encumbrances for taxes, governmental assessments or charges in the
nature of taxes not yet due or which are being contested in good faith by
appropriate proceedings as to which adequate reserves are maintained on the
books of the Loan Parties in accordance with GAAP.
          (E) Encumbrances in respect of property or assets of the Loan Parties
imposed by law, which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s, customs broker’s, materialmen’s, repairmen’s, and
mechanics’ liens and other similar Encumbrances, in each case

37



--------------------------------------------------------------------------------



 



in respect of obligations not overdue for a period of more than thirty (30) days
or which are being contested in good faith by appropriate proceedings.
          (F) Utility deposits and pledges or deposits in connection with
worker’s compensation, unemployment insurance and other social security
legislation.
          (G) Encumbrances arising under Capital Leases.
          (H) Encumbrances resulting from the sale, transfer and assignment of
retail Accounts to credit card processors.
          (I) Deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business, all to the extent such obligations
are otherwise permitted hereunder.
          (J) Encumbrances on Equipment of a Person which becomes a Subsidiary
after the date hereof pursuant to, and Equipment acquired in connection with, a
Permitted Acquisition, provided that (A) such Encumbrances existed at the time
such Person became a Subsidiary or such Equipment was acquired and were not
created in anticipation of the acquisition, and (B) any such Encumbrance does
not cover any other assets of such Person after it became a Subsidiary or any
other assets of the Loan Parties after such Equipment was acquired, and (C) such
Encumbrance does not secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person became a Subsidiary or the time of
such acquisition.
          (K) Encumbrances consisting of the right of setoff of a customary
nature or bankers’ liens on amounts on deposit incurred in the ordinary course
of business.
          (L) Encumbrances on goods in favor of customs and revenue authorities
which secure the payment of customs duties in connection with the importation of
such goods, which obligations are not overdue.
          (M) Encumbrances constituting precautionary filings by lessors and
bailees with respect to assets which are leased or entrusted to a Loan Party but
in which assets such Loan Party has mere possessory rights.
          (N) Encumbrances arising from judgments which do not result in an
Event of Default under Section 10-10 hereof.
          (ii) No Loan Party has or shall have possession of any property on
consignment.
          (iii) No Loan Party shall acquire or obtain the right to use any
Equipment, the acquisition or right to use of which Equipment is otherwise
permitted by this Agreement, in which Equipment any third party has an interest,
except for:
          (A) Equipment which is merely incidental to the conduct of a Loan
Party’s business.
          (B) Equipment, the acquisition or right to use of which has been
consented to by the Lender, which consent may be conditioned upon the Lender’s
receipt of such agreement with the third party which has an interest in such
Equipment as is satisfactory to the Lender.
          (C) Equipment, the acquisition of which is permitted pursuant to
Section 4-7(c) hereof or which is the subject of an operating lease (but not
Capital Leases).

38



--------------------------------------------------------------------------------



 



(g) Indebtedness. No Loan Party has or shall hereafter have any Indebtedness
with the exceptions of:
     I. Any Indebtedness to the Lenders.
     II. The Indebtedness (if any) listed on EXHIBIT 4-7, annexed hereto.
     III. Capital Lease obligations and purchase money Indebtedness not to
exceed the aggregate principal amount outstanding in excess of $25,000,000.00,
and extensions, renewals and refinancings thereof on terms no less favorable in
any material respect to the Loan Parties than the Indebtedness or Capital Lease
being refinanced.
     IV. Subordinated Indebtedness.
     V. Other Indebtedness not to exceed $50,000,000.00 outstanding at any time.
     (h) Insurance Policies.
          (i) EXHIBIT 4-8, annexed hereto, is a schedule of all material
insurance policies owned by the Loan Parties or under which the Loan Parties are
the named insured as of the date hereof . Each of such policies is in full force
and effect. None of the issuers (to the Borrower’s knowledge) of any such
policy, have provided notice that the Loan Parties are in default or violation
of any such policy.
          (ii) The Loan Parties shall have and maintain at all times insurance
covering such risks, in such amounts, containing such terms, in such form, for
such periods, and written by such companies as may be reasonably satisfactory to
the Lender . The coverage reflected on EXHIBIT 4-8 presently satisfies the
foregoing requirements, it being recognized by the Loan Parties, however, that
such requirements may change hereafter to reflect changing circumstances. All
insurance carried by the Loan Parties shall provide for a minimum of fourteen
(14) days’ written notice of cancellation to the Lender and all such insurance
which covers the Collateral shall include an endorsement in favor of the Lender,
as loss payee and additional insured, which endorsement shall provide that the
insurance, to the extent of the Lender’s interest therein, shall not be impaired
or invalidated, in whole or in part, by reason of any act or neglect of the Loan
Parties or by the failure of the Loan Parties to comply with any warranty or
condition of the policy. In the event of the failure by the Loan Parties to
maintain insurance as required herein, the Lender , at its option, may obtain
such insurance, provided, however, the Lender’s obtaining of such insurance
shall not constitute a cure or waiver of any Event of Default occasioned by the
Loan Parties’ failure to have maintained such insurance. The Loan Parties shall
furnish to the Lender certificates or other evidence satisfactory to the Lender
regarding compliance by the Loan Parties with the foregoing insurance
provisions.
          (iii) After the occurrence, and during the continuance, of an Event of
Default, the Loan Parties shall each advise the Lender of each claim made by a
Loan Party under any policy of insurance which covers the Collateral and will
permit the Lender, at the Lender’s option in each instance, to the exclusion of
the Loan Parties, to conduct the adjustment of each such claim. The Loan Parties
each hereby appoint the Lender as such Loan Party’s attorney in fact,
exercisable after the occurrence, and during the continuance, of an Event of
Default, to obtain, adjust, settle, and cancel any insurance described in this
section and to endorse in favor of the Lender any and all drafts and other
instruments with respect to such insurance. This appointment, being coupled with
an interest, is irrevocable until this Agreement is terminated by a written
instrument executed by a duly authorized officer of the Lender. The Lender shall
not be liable on account of any exercise pursuant to said power except for any
exercise in actual willful misconduct and bad faith. The Lender may apply any
proceeds of such insurance against the Liabilities, whether or not such have
matured, in such order of application as the Lender may determine.
     (i) Licenses. Each material license, distributorship, franchise, and
similar agreement issued to, or to which a Loan Party is a party is in full
force and effect. To the Borrower’s knowledge, no party to any such license or
agreement is in default or violation thereof. No Loan Party has received any
notice or threat of cancellation of any such license or agreement.

39



--------------------------------------------------------------------------------



 



     (j) Leases. EXHIBIT 4-10, annexed hereto, is a schedule of all presently
effective Capital Leases (other than Capital Leases the total obligations under
which do not aggregate more than $100,000). EXHIBIT 4-5 includes a list of all
other presently effective Leases. Each of such Leases and Capital Leases
presently is in full force and effect. As of the date hereof, no party to any
such Lease or Capital Lease is in default or violation in any material respect
of any such Lease or Capital Lease (for which the Loan Party has not received an
indemnification from the Seller) and no Loan Party has received any notice or
threat of cancellation of any such Lease or Capital Lease. Each Loan Party
hereby authorizes the Lender at any time and from time to time after the
occurrence, and during the continuance, of an Event of Default to contact any of
the Loan Party’s landlords in order to confirm the Loan Party’s continued
compliance with the terms and conditions of the Lease(s) between such Loan Party
and that landlord and to discuss such issues, concerning the Loan Party’s
occupancy under such Lease(s), as the Lender may determine.
     (k) Requirements of Law. Each Loan Party is in compliance with, and shall
hereafter comply with and use its respective assets in compliance with, all
Requirements of Law, except to the extent that such non-compliance would not
reasonably be expected to have a Material Adverse Effect. No Loan Party has
received any notice of any material violation of any Requirement of Law, which
violation has not been cured or otherwise remedied.
     (l) Maintain Properties. The Loan Parties each shall:
     I. Keep the Collateral in good order and repair (ordinary reasonable wear
and tear and insured casualty excepted).
     II. Not suffer or cause the waste or destruction of any material part of
the Collateral.
     III. Not use any of the Collateral in violation of any policy of insurance
thereon.
     IV. Not sell, lease, or otherwise dispose of any of the Collateral, other
than the following:
     A. The sale of Inventory in compliance with this Agreement.
     B. as long as no Event of Default exists or would arise as a result
thereof, the disposal of Equipment which is obsolete, worn out, or damaged
beyond repair, which Equipment is replaced to the extent necessary to preserve
or improve the operating efficiency of the Loan Parties .
     C. The surrender, disposition, or expiration of Collateral (such as
trademarks and copyrights) no longer used or useful for the conduct of the Loan
Parties’ businesses in the ordinary course.
     D. The turning over to the Lender of all Receipts as provided herein.
     E. The transfer , sale and assignment of retail Accounts to credit card
processors.
     (m) Pay Taxes/Tax Shelter Regulations.
          (i) Except as disclosed on EXHIBIT , (i) all tax returns (federal,
state, local or foreign) that relate to or include any Loan Party and that are
due on or before the date hereof, taking into account any extensions for the
filing thereof, have been or will be prepared and timely filed in accordance in
all material respects with

40



--------------------------------------------------------------------------------



 



applicable Requirements of Law, (ii) all such tax returns are or will be correct
and complete insofar as they relate to the Loan Parties, and (iii) all taxes
(federal, state, local or foreign) for which a Loan Party may be liable that are
due (whether or not shown on any tax return) have been or will be paid in full.
          (ii) Each Loan Party has, and hereafter shall: pay, as they become due
and payable, all taxes and unemployment contributions and other charges of any
kind or nature levied, assessed or claimed against such Loan Party, or the
Collateral by any person or entity whose claim could result in an Encumbrance
upon any asset of any Loan Party or by any governmental authority, except to the
extent such taxes are being contested by a Loan Party in good faith, and
adequate reserves are being maintained therefor on Loan Parties books in
accordance with GAAP; properly exercise any trust responsibilities imposed upon
a Loan Party by reason of withholding from employees’ pay or by reason of a Loan
Party’s receipt of sales tax or other funds for the account of any third party;
timely make all contributions and other payments as may be required pursuant to
any Employee Benefit Plan now or hereafter established by the Loan Parties; and
timely file all tax and other returns and other reports with each governmental
authority to whom a Loan Party is obligated to so file, in each case, taking
into account any applicable extension periods.
          (iii) At its option, after the occurrence, and during the continuance,
of a Suspension Event, the Lender may, but shall not be obligated to, pay any
taxes, unemployment contributions, and any and all other charges levied or
assessed upon a Loan Party, or the Collateral by any person or entity or
governmental authority, and make any contributions or other payments on account
of a Loan Party’s Employee Benefit Plan as the Lender, in the Lender’s
discretion, may deem necessary or desirable, to protect, maintain, preserve,
collect, or realize upon any or all of the Collateral or the value thereof or
any right or remedy pertaining thereto, provided, however, the Lender’s making
of any such payment shall not constitute a cure or waiver of any Event of
Default occasioned by a Loan Party’s failure to have made such payment.
          (iv) The Borrower does not intend to treat the Revolving Credit and
the L/Cs and the transactions related thereto as being “reportable transactions”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Lender thereof. If the Borrower so notifies the Lender, the
Borrower acknowledges that the Lender may treat the Revolving Credit and/or its
interest in the L/Cs as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and the Lender, will maintain the lists and other
records required by such Treasury Regulation.
     (n) No Margin Stock. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any margin stock (within the
meaning of Regulations U,T, and X of the Board of Governors of the Federal
Reserve System of the United States). No part of the proceeds of any borrowing
hereunder will be used at any time to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.
     (o) ERISA. From and after the date hereof, none of the Loan Parties nor any
ERISA Affiliate shall, in any manner which could reasonably be expected to have
a Material Adverse Effect:
     I. Fail to comply in all material respects with any Employee Benefit Plan.
     II. Fail timely to file all reports and filings required by ERISA to be
filed by a Loan Party.
     III. Engage in any non-exempt “prohibited transactions” (as described in
ERISA).
     IV. Engage in, or commit, any act such that a tax or penalty could be
imposed upon the Loan Parties on account thereof pursuant to ERISA.

41



--------------------------------------------------------------------------------



 



     V. Accumulate any material funding deficiency within the meaning of
Section 302 of ERISA.
     VI. Terminate any Employee Benefit Plan such that a lien could be asserted
against any assets of the Loan Parties on account thereof pursuant to ERISA.
     VII. Be a member of, contribute to, or have any obligation under any
Employee Benefit Plan which is a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.
     (p) Hazardous Materials.
          (i) Other than matters that could not reasonably be expected to have a
Material Adverse Effect, no Loan Party has ever:
          (A) Been legally responsible for any release or threat of release of
any Hazardous Material.
          (B) Received notification of any release or threat of release of any
Hazardous Material from any site or vessel occupied or operated by a Loan Party
and/or of the incurrence of any expense or loss in connection with the
assessment, containment, or removal of any release or threat of release of any
Hazardous Material from any such site or vessel.
     (ii) The Loan Parties each shall:
          (A) Dispose of any Hazardous Material only in compliance with all
Environmental Laws, except for dispositions which could not reasonably be
expected to have a Material Adverse Effect.
          (B) Not store on any site or vessel occupied or operated by a Loan
Party and not transport or arrange for the transport of any Hazardous Material,
except if such storage or transport is in the ordinary course of the Loan
Parties’ business and is in compliance with all Environmental Laws or could not
reasonably be expected to have a Material Adverse Effect.
          (iii) The Loan Parties shall provide the Lender with written notice
upon such Loan Party obtaining knowledge of any incurrence of any expense or
loss by any governmental authority or other Person in connection with the
assessment, containment, or removal of any Hazardous Material, for which expense
or loss a Loan Party may be liable, other than expense or loss that could not
reasonably be expected to have a Material Adverse Effect.
     (q) Litigation. Except as described in EXHIBIT 4-17, annexed hereto, there
is not presently pending or threatened by or against the Loan Parties any suit,
action, proceeding, or investigation which, if determined adversely to the Loan
Parties, would have a material adverse effect upon the Loan Parties ‘s financial
condition or ability to conduct its business as such business is presently
conducted or is contemplated to be conducted in the foreseeable future.
     (r) Dividends or Investments. No Loan Party shall:
     I. Pay any dividend or make any other distribution (whether in cash,
securities or other property) with respect to any class of its capital stock, or
make any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any or its capital stock
or any option, warrant or other right to acquire such capital stock except by a
Guarantor to the Borrower or unless the Liquidity Requirements are satisfied.
     II. Intentionally Omitted.

42



--------------------------------------------------------------------------------



 



     III. Except as provided in Section 4-25 or with respect to Permitted
Acquisitions, invest in or purchase any stock or securities or rights to
purchase any such stock or securities, of any corporation or other entity.
     IV. Merge or consolidate or be merged or consolidated with or into any
other corporation or other entity, other than (i) the merger of any of the
Borrower’s Subsidiaries with and into the Borrower, and (ii) in connection with
any Permitted Acquisitions.
     V. Consolidate any of a Loan Party’s operations with those of any other
corporation or other entity, except in connection with any Permitted
Acquisition.
     VI. Organize or create any Subsidiary, other than in connection with a
Permitted Acquisition and only if (i) such Subsidiary guarantees the repayment
of the Liabilities and (ii) such Subsidiary grants the Lender a first priority
Encumbrance (subject to Permitted Encumbrances) on all of its assets, all of the
foregoing satisfactory in form and substance to the Lender.
     VII. Subordinate any debts or obligations owed to a Loan Party by any third
party to any other debts owed by such third party to any other Person.
     VIII. Acquire any assets other than Permitted Acquisitions, by the making
of Capital Expenditures to the extent permitted hereunder, and other than in the
ordinary course and conduct of the Loan Parties business permitted under
Section 4-21 hereof.
     (s) Loans. No Loan Party shall make any loans or advances to, nor acquire
the Indebtedness of, any Person, provided, however, the foregoing does not
prohibit any of the following:
     I. Advance payments made to the Loan Parties’ suppliers in the ordinary
course.
     II. Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of such Loan Party in the ordinary course of
business, which expenses are properly substantiated by the person seeking such
advance and properly reimbursable by such Loan Party.
     III. Advances on account of sales of Inventory in the ordinary course of
business made on credit and all Accounts arising therefrom.
     IV. Provided that the Liquidity Requirements have been satisfied, loans
and/or Investment in or to Aeropostale Canada.
     V. Loans and/or Investments by one Loan Party to another in the ordinary
course of business.
     (t) Protection of Assets. The Lender, in the Lender’s reasonable
discretion, and from time to time, may discharge any tax or Encumbrance on any
of the Collateral, or take any other action that the Lender may deem necessary
to repair, insure, maintain, preserve, collect, or realize upon any of the
Collateral. The Lender shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Lender has had an opportunity to be heard), from which finding no further appeal
is available, that the Lender had acted in actual bad faith or in a grossly
negligent manner. The Borrower shall pay to the Lender, on demand, or the
Lender, in its reasonable discretion, may add to the Loan Account, all amounts
paid or

43



--------------------------------------------------------------------------------



 



incurred by the Lender pursuant to this section. The obligation of the Borrower
to pay such amounts is a Liability.
     (u) Line of Business. No Loan Party shall engage in any business other than
the business in which it is currently engaged (which is agreed to be the design,
sourcing, marketing, distribution and sale of apparel products and accessories
and the licensing of trade names, trademarks and intellectual property to third
Persons in connection with the foregoing), any business reasonably related
thereto or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.
     (v) Affiliate Transactions. No Loan Party shall make any payment, nor give
any value to any Related Entity except for goods and services actually purchased
by such Loan Party from, or sold by such Loan Party to, such Related Entity for
a price and on terms which shall not be less favorable to the Loan Party from
those which would have been charged in an arms length transaction, except:
          (i) until the occurrence, and during the continuance, of an Event of
Default, the Loan Parties may (a) pay management fees at the times and in the
amounts, and (b) may maintain and make payments with respect to those
transactions, in each case as set forth in EXHIBIT 4-22 hereof;
          (ii) transactions in the ordinary course of business among the Loan
Parties;
          (iii) provided that the Liquidity Requirements have been satisfied,
loans to, payments to, or Investments in Aeropostale Canada.
     (w) Additional Assurances.
          (i) Except as set forth on EXHIBIT 4-23, no Loan Party is the owner
of, nor has it any interest in, any property or asset which, immediately upon
the satisfaction of the conditions precedent to the effectiveness of the credit
facility contemplated hereby (Article 3) will not be subject to a perfected
security or other collateral interest in favor of the Lender (subject only to
Permitted Encumbrances) to secure the Liabilities.
          (ii) Except as set forth on EXHIBIT 4-23, no Loan Parties will
hereafter acquire any asset or any interest in property which is not,
immediately upon such acquisition, subject to such a perfected security or other
collateral interest in favor of the Lender to secure the Liabilities (subject
only to Permitted Encumbrances).
          (iii) The Loan Parties shall each execute and deliver to the Lender
such instruments, documents, and papers, and shall do all such things from time
to time hereafter as the Lender may reasonably request to carry into effect the
provisions and intent of this Agreement; to protect and perfect the Lender’s
security interests in the Collateral; and to comply in all material respects
with all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral. The Loan Parties shall each execute all such instruments
as may be reasonably required by the Lender with respect to the recordation
and/or perfection of the security interests created herein.
          (iv) Each Loan Party hereby designates the Lender as and for such Loan
Party’s true and lawful attorney, with full power of substitution, to sign and
file any financing statements in order to perfect or protect the Lender’s
security and other collateral interests in the Collateral.
          (v) To the full extent permitted by applicable law, a carbon,
photographic, or other reproduction of this Agreement or of any financing
statement or other instrument executed pursuant to this Section 4-23 shall be
sufficient for filing to perfect the security interests granted herein.

44



--------------------------------------------------------------------------------



 



          (vi) On or before January 30, 2008 the Borrower shall cause
Aeropostale Canada to execute such documents and take such steps as the Lender
reasonably request in order for Aeropostale Canada to become a Guarantor
hereunder and to have its assets included in the Borrowing Base.
     (x) Adequacy of Disclosure.
          (i) All financial statements for periods after the date hereof which
are furnished to the Lender by the Loan Parties shall be prepared in accordance
with GAAP consistently applied and present fairly, in all material respects, the
condition of the Loan Parties at the date(s) thereof and the results of
operations and cash flows for the period(s) covered.
          (ii) Intentionally Omitted
          (iii) As of the Second Amendment Effective Date, no Loan Party has any
contingent obligations or obligation under any Lease or Capital Lease which is
not noted in the Loan Party’s financial statements furnished to the Lender prior
to the execution of this Agreement.
          (iv) No document, instrument, agreement, or paper now or hereafter
given the Lender by or on behalf of a Loan Party in connection with the
execution of this Agreement by the Lender contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements therein not misleading. There is no
fact known to a Loan Party which has, or which, in the foreseeable future would
reasonably be expected to have, a material adverse effect on the financial
condition of the Loan Parties which has not been disclosed in writing to the
Lender.
     (y) Investments. As long as no Cash Dominion Event exists, the Loan Parties
may make investments consisting of Cash Equivalents maintained at such bank(s)
as the Borrower may select.
     (z) Prepayments of Indebtedness.
          No Loan Party will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any
Indebtedness, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:
          (i) as long as no Event of Default has occurred and is continuing or
would result therefrom, mandatory payments and prepayments of interest and
principal as and when due in respect of any Indebtedness permitted hereunder,
excluding any Subordinated Indebtedness;
          (ii) payments on account of Subordinated Indebtedness to the extent
permitted under any subordination agreement or provisions governing such
Indebtedness;
          (iii) voluntary prepayments of Indebtedness permitted hereunder (other
than Subordinated Indebtedness) as long as the Liquidity Requirement is
satisfied; and
          (iv) refinancings of Indebtedness to the extent permitted under this
Agreement.
     (aa) Other Covenants. No Loan Party shall indirectly do or cause to be done
any act which, if done directly by a Loan Party, would breach any covenant
contained in this Agreement.
5. — Financial Reporting and Performance Covenants:
     (a) Maintain Records. The Borrower shall, and shall cause each Guarantor
to:

45



--------------------------------------------------------------------------------



 



     I. At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Loan Parties’ transactions, all in
accordance with GAAP, applied consistently with all prior periods, to fairly
reflect, in all material respects, the financial condition of the Loan Parties
at the close of, and its results of operations for, the periods in question.
     II. Timely provide the Lender with those financial reports, statements, and
schedules required by this Article 5 or otherwise, each of which reports,
statements and schedules shall be prepared, to the extent applicable, in
accordance with GAAP (but for the absence of footnotes and year end
adjustments), applied consistently with all prior periods, to fairly reflect, in
all material respects, the financial condition of the Loan Parties at the close
of, and their results of operations for, the period(s) covered therein.
     III. At all times, keep accurate (in all material respects) and current
records of the Collateral including, without limitation, accurate current stock,
cost, and sales records of its respective Inventory, accurately and sufficiently
itemizing and describing the kinds, types, and quantities of Inventory and the
cost and selling prices thereof.
     IV. At all times, retain independent certified public accountants who are
reasonably satisfactory to the Lender and instruct such accountants to fully
cooperate with, and be available to, the Lender to discuss a Loan Party’s
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Lender.
     V. Not change a Loan Party’s fiscal year for book accounting purposes,
except in connection with an initial public offering of the Borrower’s capital
stock.
     (b) Access to Records.
          (i) The Borrower shall, and shall cause each Guarantor to, afford the
Lender and the Lender’s representatives with access from time to time, during
normal business hours and, unless an Event of Default exists, upon reasonable
notice, as the Lender and such representatives may require to all properties
owned by or over which a Loan Party has control. The Lender and the Lender’s
representatives shall have the right, and the Borrower will, and will cause each
Guarantor to, permit the Lender and such representatives from time to time as
the Lender and such representatives may request, during normal business hours
and, unless an Event of Default exists, upon reasonable notice, to examine,
inspect, copy, and make extracts from any and all of the Loan Parties’ books,
records, electronically stored data, papers, and files pertaining to its
business operations, financial information or the Collateral. The Borrower
shall, and shall cause the Guarantor to, make copying facilities reasonably
available to the Lender.
          (ii) The Borrower for itself, and as the sole shareholder or member,
as applicable, of each Guarantor , hereby authorizes the Lender and the Lender’s
representatives to:
          (A) Inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and otherwise use any and all computer or
electronically stored information or data which relates to the Loan Parties,
whether in the possession of a Loan Party or in the possession of any service
bureau, contractor, accountant, or other person, (and the Loan Parties each
directs any such service bureau, contractor, accountant, or other person fully
to cooperate with the Lender and the Lender’s representatives with respect
thereto), provided that, except as set forth in Section 5-10 hereof, such
inspections and reviews shall not be undertaken by the Lender as long as no
Event of Default then exists and is continuing.
          (B) Verify at any time the Collateral or any portion thereof,
including verification with Account Debtors, and/or with each Loan Party’s
computer billing companies, collection agencies, and accountants and to sign the
name of the Loan Party on any notice to such Loan Party’s Account Debtors or
verification of the Collateral, provided that, as long as no Event of Default
exists and is continuing, the form and content of any such verification letters
shall be subject to the prior approval of the Borrower (whose consent shall not
be unreasonably withheld or delayed).

46



--------------------------------------------------------------------------------



 



(c) Prompt Notice to Lender.
          (i) The Borrower shall, and shall cause each Guarantor to, provide the
Lender with written notice promptly upon the occurrence of any of the following
events, which written notice shall be with reasonable particularity as to the
facts and circumstances in respect of which such notice is being given:
          (A) Any change in a Loan Party’s executive officers.
          (B) The completion of any physical count of a Loan Party’s Inventory
(together with a copy of the certified results thereof).
          (C) Any ceasing of any Loan Party making of payment, in the ordinary
course, to a material portion (in amount or number) of its creditors.
          (D) Any failure by a Loan Party to pay rent at any of the locations,
which failure continues for more than twenty (20) Business Days following the
day on which such rent first came due, except for Leases for such locations
which have been terminated or abandoned by a Loan Party.
          (E) Any material change in the business, operations, or financial
affairs of a Loan Party.
          (F) The occurrence of any Suspension Event, that has not been cured by
the Loan Parties or waived by the Lender.
          (G) Any decision on the part of a Loan Party to discharge a Loan
Party’s present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5-1(d)).
          (H) Any litigation which, if determined adversely to a Loan Party,
would reasonably be expected to have a material adverse effect on the financial
condition of such Loan Party.
          (I) The acquisition by a Loan Party of any Commercial Tort Claim.
          (J) The intention by Borrower to treat the Revolving Credit and/or the
L/Cs and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), by delivering a duly completed
copy of IRS Form 8886 or any successor form.
          (ii) The Borrower shall, and shall cause each Guarantor to, provide
the Lender, when received by the Borrower or Guarantor, with a copy of any
management letter or similar communications from any accountant of the Borrower
or Guarantor.
     (d) Intentionally Omitted.
     (e) Borrowing Base Certificates. Monthly, within seven (7) days after the
end of the Borrower’s prior fiscal month, the Borrower shall provide the Lender
with a certificate in the form of Exhibit 5-5 (a “Borrowing Base Certificate”)
showing the Borrowing Base as of the close of business on the last day of the
Borrower’s immediately preceding fiscal month, each such Certificate to be
certified as complete and correct on behalf of the Borrower by a Responsible
Officer of the Borrower.
     (f) Monthly Reports. Only if a Cash Dominion Event exists, within twenty
(20) days following the end of each of the Borrower’s fiscal months, the
Borrower shall provide the Lender with original counterparts of an internally
prepared financial statement of the Loan Parties’

47



--------------------------------------------------------------------------------



 



financial condition and the results of their respective operations for, the
period ending with the end of the subject month, which financial statement shall
include, at a minimum, a balance sheet, income statement (on a “consolidated”
basis), cash flow and comparison of same store sales for the corresponding
quarter of the then immediately previous year, as well as to the Business Plan,
and management’s analysis and discussion of the operating results reflected
therein.
     (g) Quarterly Reports. Within forty-five (45) days following the end of
each of the Borrower’s fiscal quarters, the Borrower shall provide the Lender
with original counterparts of an internally prepared financial statement of the
Loan Parties’ financial condition and the results of their respective operations
for, the period ending with the end of the subject quarter, which financial
statement shall include, at a minimum, a balance sheet, income statement (on a
“consolidated” basis), cash flow and comparison of same store sales for the
corresponding quarter of the then immediately previous year, as well as to the
Business Plan, and management’s analysis and discussion of the operating results
reflected therein. The delivery either electronically or in paper to the Lender
of the Borrower’s Form 10Q or Form 10K, as the case may be, which is filed with
the Securities and Exchange Commission shall satisfy the Borrower’s obligations
under this Section 5-7.
     (h) Annual Reports.
          (i) Annually, within ninety (90) days following the end of the
Borrower’s fiscal year, the Borrower shall furnish the Lender with an original
signed counterpart of the Borrower’s consolidated annual financial statement,
which statement shall have been prepared by, and bear the unqualified opinion
of, the Borrower’s independent certified public accountants (i.e. said statement
shall be “certified” by such accountants). Such annual statement shall include,
at a minimum (with comparative information for the then prior fiscal year) a
balance sheet, income statement, statement of changes in shareholders’ equity,
and cash flows. The delivery either electronically or in paper to the Lender of
the Borrower’s Form 10K which is filed with the Securities and Exchange
Commission shall satisfy the Borrower’s obligations under this Section 5-8(a).
          (ii) No later than the earlier of fifteen (15) days prior to the end
of each of the Borrower’s fiscal years or the date on which such accountants
commence their work on the preparation of the Borrower’s annual financial
statement, the Borrower shall give written notice to such accountants (with a
copy of such notice, when sent, to the Lender) that:
          (A) Such annual financial statement will be delivered by the Borrower
to the Lender.
          (B) It is an intention of the Loan Parties, in their engagement of
such accountants, to satisfy the financial reporting requirements set forth in
this Article 5.
          (C) The Loan Parties have been advised that the Lender will rely
thereon with respect to the administration of, and transactions under, the
credit facility contemplated by this Agreement.
          (iii) Each annual statement shall be accompanied by such accountant’s
Certificate indicating that, in the preparation of such annual statement, such
accountants did not conclude that any Suspension Event had occurred during the
subject fiscal year (or if one or more had occurred, the facts and circumstances
thereof).
     (i) Intentionally Omitted.

48



--------------------------------------------------------------------------------



 



     (j) Inventories, Appraisals, and Audits.
          (i) The Lender, at the expense of the Borrower, may observe each
physical count and/or inventory of so much of the Collateral as consists of
Inventory which is undertaken on behalf of, and at the request of, a Loan Party.
          (ii) The Loan Parties, at their own expense, shall cause not less than
one (1) physical inventory to be undertaken in each twelve (12) month period
during which this Agreement is in effect to be conducted by a national third
party inventory taker.
          (A) The Loan Parties shall provide the Lender with a copy of the final
results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) within fourteen (14) days following the completion
of such inventory.
          (B) The Borrower shall provide the Lender with a reconciliation of the
results of each such inventory (as well as of any other physical inventory
undertaken by a Loan Party) to the Loan Party’s books and records within
forty-five (45) days following completion of such inventory.
          (C) The Lender, in its discretion, following the occurrence, and
during the continuance, of a Suspension Event, may cause such additional
inventories to be taken as the Lender determines (each, at the expense of the
Borrower).
          (iii) Upon the Lender’s request from time to time, the Borrower shall,
and shall cause each Guarantor to, permit the Lender to obtain appraisals
conducted by such appraisers as are satisfactory to the Lender and using a
methodology similar in scope and nature as was undertaken on behalf of the
Lender prior to the effectiveness of this Agreement. Without limiting the
foregoing, the Lender may obtain periodic Inventory liquidation analyses
performed by Hilco/Great American Group or another liquidation analysis firm
selected by the Lender; provided that the expense for any such appraisals shall
be borne by the Lender (except as provided in the final two sentences of this
clause), unless and until the Aggregate Outstandings exceed, or are anticipated
to exceed, $75,000,000. At any time after the Aggregate Outstandings exceed, or
are anticipated to exceed, $75,000,000, the Lender shall have the right to
undertake two appraisals, at the Loan Parties’ expense, in each twelve month
period. After the occurrence and during the continuance of an Event of Default,
all such appraisals shall be undertaken at the Loan Parties’ expense.
          (iv) Upon the Lender’s request from time to time, the Borrower shall,
and shall cause each Guarantor to, permit the Lender to conduct commercial
finance audits of the Borrower’s and Guarantor’s books and records using a
methodology similar in scope and nature as was undertaken on behalf of the
Lender prior to the effectiveness of this Agreement, provided that the expense
for any such audits shall be borne by the Lender (except as provided in the
final two sentences of this clause), unless and until the Aggregate Outstandings
exceed, or are anticipated to exceed, $75,000,000. At any time after the
Aggregate Outstandings exceed, or are anticipated to exceed, $75,000,000, the
Lender shall have the right to undertake two audits, at the Loan Parties’
expense, in each twelve month period. After the occurrence and during the
continuance of an Event of Default, all such audits shall be undertaken at the
Loan Parties’ expense.
          (v) Intentionally Omitted.
     (k) Additional Financial Information.
          (i) In addition to all other information required to be provided
pursuant to this Article 5, the Borrower promptly shall provide the Lender (and
shall cause each Guarantor and any other guarantor of the Liabilities to also
provide the Lender), with such other and additional information concerning the
Borrower or Guarantor, the Collateral, the operation of the Borrower’s or
Guarantor’s business, and the Borrower’s or Guarantor’s) financial condition,
including original counterparts of financial reports and statements, as the
Lender may from time to time reasonably request from the Borrower.

49



--------------------------------------------------------------------------------



 



          (ii) The Borrower may provide the Lender, at the Lender’s discretion,
from time to time hereafter, with updated projections of the Loan Parties’
anticipated performance and operating results.
          (iii) In all events, the Borrower, no sooner than ninety (90) nor
later than thirty (30) days prior to the end of each of the Borrower’s fiscal
years, shall furnish the Lender with an updated and extended balance sheet,
income statement, cash flow statement (including an Availability model),
prepared on a monthly basis and which shall go out at least through the end of
the then next fiscal year. Together with such updated and extended projections,
the Borrower shall deliver to the Lender a description of the methodology and
assumptions upon which the projections were prepared.
          (iv) The Loan Parties each recognizes that all appraisals,
inventories, analysis, financial information, and other materials which the
Lender may obtain, develop, or receive with respect to the Loan Parties is
confidential to the Lender and that, except as otherwise provided herein, no
Loan Party is entitled to receipt of any of such appraisals, inventories,
analysis, financial information, and other materials, nor copies or extracts
thereof or therefrom.
     (l) Intentionally Omitted.
6. — Use and Collection of Collateral:
     (a) Use of Inventory Collateral.
          (i) The Borrower shall not, and shall cause each Guarantor not to
engage in any sale of the Inventory other than for fair consideration in the
conduct of the Borrower’s or Guarantor’s business in the ordinary course (other
than promotions, markdowns, and discounts in the ordinary course of business)
nor shall either engage in sales or other dispositions to creditors in reduction
or satisfaction of such creditors’ claims; sales or other dispositions in bulk;
or any use of any of the Inventory in breach of any provision of this Agreement.
Notwithstanding the foregoing, the Loan Parties may “job-out” end of season and
slow-moving Inventory, provided that the Inventory so disposed of does not
exceed five percent (5%) of the Loan Parties’ aggregate retail receipts in any
fiscal year.
          (ii) No sale of Inventory shall be on consignment, approval, or under
any other circumstances such that, with the exception of the Loan Parties’
customary return policy applicable to the return of inventory purchased by the
Loan Parties’ retail customers in the ordinary course, such Inventory may be
returned to the Loan Parties without the consent of the Lender.
     (b) Adjustments and Allowances. A Loan Party may grant such allowances or
other adjustments to the such Loan Party’s Account Debtors as the Loan Party,
respectively, may reasonably deem to accord with sound business practice,
provided, however, the authority granted the Loan Parties pursuant to this
Section 6-2 may be limited or terminated by the Lender at any time after the
occurrence, and during the continuance, of an Event of Default in the Lender’s
discretion.
     (c) Validity of Accounts.
          (i) The amount of each Account shown on the books, records, and
invoices of the Loan Parties represented as owing by each Account Debtor is and
will be the correct amount actually owing by such Account Debtor (subject to
adjustments for returned Inventory in the ordinary course of business) and shall
have been fully earned by performance by such Loan Party.
          (ii) The Lender, from time to time (at the expense of the Borrower in
each instance), may verify the validity, amount, and all other matters with
respect to the Receivables Collateral directly with Account Debtors (including
without limitation, by forwarding balance verification requests to each Loan
Party’s Account Debtors), and with each Loan Party’s accountants, collection
agents, and computer service bureaus (each of which is

50



--------------------------------------------------------------------------------



 



hereby authorized and directed to cooperate in full with the Lender and to
provide the Lender with such information and materials as the Lender may
request), provided that, as long as no Event of Default exists and is
continuing, the form and content of any such verification letters shall be
subject to the prior approval of the Borrower (whose consent shall not be
unreasonably withheld or delayed).
          (iii) No Loan Party has knowledge of any impairment of the validity or
collectibility of any of the Accounts (other than customary adjustments and
chargebacks in the ordinary course of business) and shall notify the Lender of
any such fact immediately after a Loan Party becomes aware of any such
impairment.
          (iv) Except as set forth in EXHIBIT 6-3, no Loan Party shall post any
bond to secure a Loan Party’s performance under any agreement to which a Loan
Party is a party nor cause any surety, guarantor, or other third party obligee
to become liable to perform any obligation of a Loan Party (other than to the
Lender) in the event of Loan Party’s failure so to perform.
     (d) Notification to Account Debtors. The Lender shall have the right at any
time after the occurrence, and during the continuance, of an Event of Default,
to notify any of a Loan Party’s Account Debtors to make payment directly to the
Lender and to collect all amounts due on account of the Collateral.
7. — Cash Management. Payment of Liabilities:
     (a) Depository Accounts.
          (i) Annexed hereto as EXHIBIT 7-1 is a Schedule of all present DDAs,
which Schedule includes, with respect to each depository (i) the name and
address of that depository; (ii) the account number(s) of the account(s)
maintained with such depository; and (iii) a contact person at such depository.
          (ii) To the extent not previously delivered to the Lender, the
Borrower shall, and shall cause each Guarantor to, deliver to the Lender, as a
condition to the effectiveness of this Agreement:
          (A) Notification, executed on behalf of the Borrower or Guarantor, as
applicable, to each depository institution with which any DDA is maintained
(other than the Operating Account), in form reasonably satisfactory to the
Lender, of the Lender’s interest in such DDA.
          (B) An agreement (generally referred to as a “Blocked Account
Agreement”), in form reasonably satisfactory to the Lender, with any depository
institution at which a Blocked Account is maintained.
          (C) An agreement, in form reasonably satisfactory to the Lender, with
any depository institution at which the Operating Account is maintained.
          (iii) No Loan Party will establish any DDA hereafter unless,
contemporaneous with such establishment, such Loan Party, delivers to the Lender
an agreement (in form satisfactory to the Lender) executed on behalf of the
depository with which such DDA is being established.
     (b) Credit Card Receipts.
          (i) Annexed hereto as EXHIBIT is a Schedule which describes all
arrangements to which each Loan Party is a party with respect to the payment to
such Loan Party, of the proceeds of all credit card charges for sales by the
Loan Party.
          (ii) To the extent not previously delivered to the Lender, the
Borrower shall, and shall cause each Guarantor to, deliver to the Lender, as a
condition to the effectiveness of this Agreement, notifications, executed on
behalf of the Borrower or such Guarantor, as applicable, to each of the
Borrower’s and Guarantor’s

51



--------------------------------------------------------------------------------



 



credit card clearinghouses and processors of notice (in form satisfactory to the
Lender), which notice provides that payment of all credit card charges submitted
by the Borrower or Guarantor to that clearinghouse or other processor and any
other amount payable to the Borrower or Guarantor by such clearinghouse or other
processor shall be directed to the Concentration Account or as otherwise
designated from time to time by the Lender. Neither the Borrower nor any
Guarantor shall change such direction or designation except upon and with the
prior written consent of the Lender.
     (c) The Concentration, Blocked, and Operating Accounts.
          (i) The following checking accounts have been or will be established
(and are so referred to herein):
          (A) The Concentration Account: Established by the Lender with Bank of
America, N.A.
          (B) The Blocked Account: Established by the Borrower with Bank of
America, N.A.
          (C) The Operating Account: Established by the Borrower with Bank of
America, N.A.
          (ii) The contents of each DDA, of the Operating Account, and of the
Blocked Account constitutes Collateral and Proceeds of Collateral. The contents
of the Concentration Account constitutes the Lender’s property.
          (iii) The Loan Parties:
          (A) To the extent not previously delivered to the Lender,
contemporaneously with the execution of this Agreement, shall provide the Lender
with such agreement (generally referred to as a “Blocked Account Agreement”) of
the depository with which the Blocked Account is maintained as may be reasonably
satisfactory to the Lender;
          (B) To the extent not previously delivered to the Lender,
contemporaneously with the execution of this Agreement, shall provide the Lender
with such agreement of the depository with which the Operating Account is
maintained as may be reasonably satisfactory to the Lender; and
          (C) Shall not establish any Blocked Account or Operating Account
hereafter except upon not less than thirty (30) days prior written notice to the
Lender and the delivery to the Lender of a similar such agreement.
          (iv) The Loan Parties shall pay all fees and charges of, and maintain
such impressed balances as may be required by the Lender or by any bank in which
any account is opened as required hereby (even if such account is opened by
and/or is the property of the Lender).
     (d) Proceeds and Collection of Accounts.
          (i) All Receipts constitute Collateral and proceeds of Collateral and,
after the occurrence and during the continuance of a Cash Dominion Event, shall
be held in trust by the Loan Parties for the Lender; shall not be commingled
with any of a Loan Party’s other funds; and shall be deposited and/or
transferred only to the Blocked Account.
          (ii) After the occurrence and during the continuance of a Cash
Dominion Event, the Borrower shall cause the, and shall cause each Guarantor to,
ACH or wire transfer to the Blocked Account, no less frequently than daily (and
whether or not there is then an outstanding balance in the Loan Account) of

52



--------------------------------------------------------------------------------



 



          (A) the then current contents of each DDA (other than the Operating
Account), each such transfer to be net of any minimum balance, not to exceed
$5,000.00, as may be required to be maintained in the subject DDA by the bank at
which such DDA is maintained); and
          (B) the proceeds of all credit card charges not otherwise provided for
pursuant hereto.
Telephone advice (confirmed by written notice) shall be provided to the Lender
on each Business Day on which any such transfer is made.
          (iii) After the occurrence and during the continuance of a Cash
Dominion Event, whether or not any Liabilities are then outstanding, the Loan
Parties shall cause the ACH or wire transfer to the Concentration Account, no
less frequently than daily, of then entire ledger balance of the Blocked
Account, net of such minimum balance, not to exceed $5,000.00, as may be
required to be maintained in the Blocked Account by the bank at which the
Blocked Account is maintained.
          (iv) After the occurrence and during the continuance of a Cash
Dominion Event, in the event that, notwithstanding the provisions of this
Section 7-4, a Loan Party receives or otherwise has dominion and control of any
Receipts, or any proceeds or collections of any Collateral, such Receipts,
proceeds, and collections shall be held in trust by such Loan Party for the
Lender and shall not be commingled with any of the Loan Party’s other funds or
deposited in any account of the Loan Party other than as instructed by the
Lender.
     (e) Payment of Liabilities.
          (i) On each Business Day, the Lender shall apply, towards the
Liabilities, the then collected balance of the Concentration Account (net of
fees charged, and of such impressed balances as may be required by the bank at
which the Concentration Account is maintained).
          (ii) The following rules shall apply to deposits and payments under
and pursuant to this Agreement:
          (A) Funds shall be deemed to have been deposited to the Concentration
Account on the Business Day on which deposited, provided that notice of such
deposit is available to the Lender by 2:00 PM on that Business Day.
          (B) Funds paid to the Lender, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that notice of such payment is
available to the Lender by 2:00PM on that Business Day.
          (C) If notice of a deposit to the Concentration Account
(Section 7-5(b)(i)) or payment (Section 7-5(b)(ii)) is not available to the
Lender until after 2:00PM on a Business Day, such deposit or payment shall be
deemed to have been made at 9:00 AM on the then next Business Day.
          (D) All deposits to the Concentration Account and other payments to
the Lender are subject to clearance and collection.
          (iii) All payments shall be applied First to pay Liabilities other
than the principal balance of the Loan Account; Second in reduction of Base Rate
Loans until paid in full, and Third in reduction of Eurodollar Loans until paid
in full, together with any amounts which become due as a result of such payment
pursuant to Section 2-7(e) hereof; provided that at the Borrower’s option, as
long as no Event of Default then exists, the Borrower shall have the right, in
lieu of making a prepayment on account of the Eurodollar Loans, to cause any
amounts in excess of the sums required to pay the Liabilities described in
clauses First and Second, above, to be deposited with the Lender and held as
collateral for the Liabilities and applied to the payment of the applicable
Eurodollar Loans at the end of the current Interest Periods applicable thereto,
in order of maturity of such Interest

53



--------------------------------------------------------------------------------



 



Periods (or upon the occurrence, and during the continuance, of an Event of
Default, to the Liabilities in such order and manner as the Lender, in its
discretion, shall determine).
          (iv) The Lender shall transfer to the Operating Account any surplus in
the Concentration Account remaining after the application towards the
Liabilities referred to in Section 7-5(a), above (less those amount which are to
be netted out, as provided therein) provided, however, in the event that both
(i) a Suspension Event has occurred and is continuing, and (ii) one or more
L/C’s are then outstanding, the Lender may establish a funded reserve of up to
103% of the aggregate Stated Amounts of such L/C’s.
     (f) The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Loan Parties
upon, and other disbursements shall be made by the Loan Parties solely from, the
Operating Account. Until the occurrence, and during the continuance, of an Event
of Default, as provided in the agreement with the depository with which the
Operating Account has been established, the Lender shall not be entitled to
exercise any dominion or control over the funds in the Operating Account.
8. — Grant of Security Interest:
     (a) Grant of Security Interest. To secure the Borrower’s prompt, punctual,
and faithful performance of all and each of the Liabilities, the Borrower hereby
grants to the Lender a continuing security interest in and to, and assigns to
the Lender, (and ratifies and confirms the Borrower’s prior grant of a security
interest to the Lender pursuant to the Existing Loan Agreement, in and to) the
following, and each item thereof, whether now owned or now due, or in which the
Borrower has an interest, or hereafter acquired, arising, or to become due, or
in which the Borrower obtains an interest, and all products, Proceeds,
substitutions, and accessions of or to any of the following (all of which,
together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):
     I. All Accounts and Accounts Receivable.
     II. All Inventory.
     III. All General Intangibles, including, without limitation, all Payment
Intangibles.
     IV. All Equipment.
     V. All Goods.
     VI. All Fixtures.
     VII. All Chattel Paper.
     VIII. All books, records, and information relating to the Collateral and/or
to the operation of the Borrower’s business, and all rights of access to such
books, records, and information, and all property in which such books, records,
and information are stored, recorded, and maintained.
     IX. All Investment Property, Instruments, Documents, Deposit Accounts,
policies and certificates of insurance, deposits, impressed accounts,
compensating balances, money, cash, or other property.
     X. All Letter of Credit Rights and Supporting Obligations.

54



--------------------------------------------------------------------------------



 



     XI. All Commercial Tort Claims.
     XII. All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing(
through 8-1(k)) or otherwise.
     XIII. All liens, guaranties, rights, remedies, and privileges pertaining to
any of the foregoing ( through 8-1(l)), including the right of stoppage in
transit.
provided that, the Collateral shall not include leases or licenses and rights
thereunder to the extent of enforceable anti-assignment provisions therein
contained which have not been waived, provided, however, that in no event shall
the foregoing be construed to exclude from the security interest created by this
Agreement, proceeds or products of any such leases or licenses or any accounts
receivable or the right to payments due or to become due the Borrower under any
such lease or license.
     (b) Extent and Duration of Security Interest. This grant of a security
interest is in addition to, and supplemental of, any security interest
previously granted by the Borrower to the Lender and shall continue in full
force and effect applicable to all Liabilities, until all Liabilities have been
paid and/or satisfied in full (other than indemnities not then due and payable,
which survive repayment of the Revolving Credit Loans and the L/Cs and
termination of the Commitments) and the security interest granted herein is
specifically terminated in writing by a duly authorized officer of the Lender
(which the Lender agrees to do upon payment and satisfaction of all such
Liabilities).
9. — Lender As Borrower’s Attorney-In-Fact:
     (a) Appointment as Attorney-In-Fact. The Borrower hereby irrevocably
constitutes and appoints the Lender as the Borrower’s true and lawful attorney,
with full power of substitution, exercisable only after the occurrence, and
during the continuance, of an Event of Default, to convert the Collateral into
cash at the sole risk, cost, and expense of the Borrower, but for the sole
benefit of the Lender. The rights and powers granted the Lender by this
appointment include but are not limited to the right and power to:
     I. Prosecute, defend, compromise, or release any action relating to the
Collateral.
     II. Sign change of address forms to change the address to which the
Borrower’s mail is to be sent to such address as the Lender shall designate;
receive and open the Borrower’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrower or to any trustee in bankruptcy, receiver, assignee for the
benefit of creditors of the Borrower, or other legal representative of the
Borrower whom the Lender determines to be the appropriate person to whom to so
turn over such mail.
     III. Endorse the name of the Borrower in favor of the Lender upon any and
all checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of the Borrower on, and receive as secured party, any of the
Collateral, any invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title respectively relating to the Collateral.
     IV. Sign the name of the Borrower on any notice to the Borrower’s Account
Debtors or verification of the Receivables Collateral; sign the Borrower’s name
on any Proof of Claim in Bankruptcy

55



--------------------------------------------------------------------------------



 



against Account Debtors, and on notices of lien, claims of mechanic’s liens, or
assignments or releases of mechanic’s liens securing the Accounts.
     V. Take all such action as may be necessary to obtain the payment of any
letter of credit and/or banker’s acceptance of which the Borrower is a
beneficiary.
     VI. Repair, manufacture, assemble, complete, package, deliver, alter or
supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Borrower.
     VII. Use, license or transfer any or all General Intangibles of the
Borrower.
     (b) No Obligation to Act. The Lender shall not be obligated to do any of
the acts or to exercise any of the powers authorized by Section 9-1 herein, but
if the Lender elects to do any such act or to exercise any of such powers, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Lender elects to use or license any
General Intangibles of the Borrower consisting of trademarks, copyrights or
similar property, the Lender shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Lender to undertake (or refrain from
undertaking) any specific action with respect thereto). The Lender shall not be
responsible to the Borrower for any act or omission to act pursuant to
Section 9-1, except to the extent that the subject act or omission to act had
been grossly negligent or in actual bad faith.
10. — Events of Default:
     The occurrence of any event described in this Article 10 shall constitute
an “Event of Default” herein. Upon the occurrence of any Event of Default
described in Section 10-12, any and all Liabilities shall become due and payable
without any further act on the part of the Lender. Upon the occurrence, and
during the continuance, of any other Event of Default, any and all Liabilities
shall become immediately due and payable, at the option of the Lender and
without notice or demand. The occurrence and continuance of any Event of Default
shall also constitute, without notice or demand, a default under all other Loan
Documents, whether such Loan Documents now exist or hereafter arise.
     (a) Failure to Pay Revolving Credit. The failure by the Borrower to pay any
principal amount when due under the Revolving Credit.
     (b) Failure To Make Other Payments. The failure by the Borrower to pay when
due (or upon demand, if payable on demand) any payment Liability within three
(3) days of the date when due other than the principal amount under the
Revolving Credit.
     (c) Failure to Perform Covenant or Liability (No Grace Period). The failure
by the Borrower to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability not otherwise described in
Section 10-1 or Section 10-2 hereof, and included in any of the following
provisions hereof:

      Section
 
                    Relates to             : 4-5  
Location of Collateral
4-6  
Title to Assets
4-7  
Indebtedness
4-8(b)  
Insurance Policies
6  
Use of Collateral
Article 7  
Cash Management

56



--------------------------------------------------------------------------------



 



     (d) Failure to Perform Covenant or Liability (Limited Grace Period). The
failure by the Borrower, upon three (3) days written notice by the Lender, to
cure the Borrower’s failure to promptly, punctually and faithfully perform,
discharge, or comply with any covenant under Sections 4-13, 4-22, 4-23, and
Article 5 hereof.
     (e) Failure to Perform Covenant or Liability (Grace Period). The failure by
the Borrower, upon fifteen (15) days written notice by the Lender, to cure the
Borrower’s failure to promptly, punctually and faithfully perform, discharge, or
comply with any covenant hereunder or under any other Loan Document or with any
Liability not described in any of Sections 10-1, 10-2, 10-3 or 10-4 hereof.
     (f) Misrepresentation. Any representation or warranty at any time made by
the Borrower to the Lender is not true or complete in all material respects when
given.
     (g) Default of Other Debt. The occurrence of any event such that any
Indebtedness of the Borrower to any creditor in excess of $10,000,000.00, other
than the Lender, could then be accelerated (whether or not the subject creditor
takes any action on account of such occurrence), provided that if such event is
waived in writing by the holder of the Indebtedness prior to the exercise of
remedies by the Lender hereunder, the occurrence of such event shall not
constitute an Event of Default hereunder.
     (h) Default of Leases. The occurrence of any event such that any Lease or
Leases of the Borrower could then be terminated (whether or not any or all of
the subject lessors take any action on account of such occurrence) and such
termination (individually or together with all other such terminations) could
reasonably likely have a Material Adverse Effect, provided that if such event is
waived in writing by the subject lessors prior to the exercise of remedies by
the Lender hereunder, the occurrence of such event shall not constitute an Event
of Default hereunder.
     (i) Uninsured Casualty Loss. The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral, having
an aggregate value in excess of $1,500,000.00.
     (j) Judgment. Restraint of Business.
          (i) The entry of any uninsured judgment against the Borrower, in
excess of $5,000,000.00, individually or in the aggregate, which judgment is not
satisfied (if a money judgment) or appealed from (with execution or similar
process stayed) within thirty (30) days of its entry.
          (ii) The entry of any order or the imposition of any other process
having the force of law, in either case applicable specifically to the Borrower,
the effect of which is to restrain in any material adverse way the conduct by
the Borrower of its business in the ordinary course, which order is not
dissolved within ten (10) days of its imposition.

57



--------------------------------------------------------------------------------



 



     (k) Business Failure. Any act by, against, or relating to the Borrower, or
its property or assets, which act constitutes the application for, consent to,
or sufferance of the appointment of a receiver, trustee, or other person,
pursuant to court action or otherwise, over all, or any material part of the
Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of the Borrower generally; the
offering by or entering into by the Borrower of any composition, extension, or
any other arrangement seeking relief generally from or extension of the debts of
the Borrower; or the initiation of any judicial or non-judicial proceeding or
agreement by, against, or including the Borrower which seeks or intends to
accomplish a reorganization or arrangement with creditors, provided that, if
such proceeding is initiated against the Borrower, an Event of Default shall not
arise hereunder unless such proceeding is not timely contested in good faith by
the Borrower by appropriate proceedings or, if so contested, is not dismissed
within sixty (60) days of when initiated; and/or the initiation by or on behalf
of the Borrower of the liquidation or winding up of all or any material part of
the Borrower’s business or operations.
     (l) Bankruptcy. The failure by the Borrower to generally pay the debts of
the Borrower as they mature; adjudication of bankruptcy or insolvency relative
to the Borrower; the entry of an order for relief or similar order with respect
to the Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
the Borrower initiating any matter in which the Borrower is or may be granted
any relief from its debts generally pursuant to the Bankruptcy Code or any other
insolvency statute or procedure of general application; the filing of any
complaint, application, or petition against the Borrower initiating any matter
in which the Borrower is or may be granted any relief from its debts generally
pursuant to the Bankruptcy Code or any other insolvency statute or procedure of
general application, which complaint, application, or petition is not timely
contested in good faith by the Borrower by appropriate proceedings or, if so
contested, is not dismissed within sixty (60) days of when filed.
     (m) Indictment - Forfeiture. The indictment of, or institution of any legal
process or proceeding against, the Borrower, under any federal, state,
municipal, and other civil or criminal statute, rule, regulation, order, or
other requirement having the force of law where the relief, penalties, or
remedies sought or available include the forfeiture of any property of the
Borrower and/or the imposition of any stay or other order, the effect of which
would reasonably be expected to restrain in any material way the conduct by the
Borrower of its business in the ordinary course.
     (n) Default by Guarantor or Subsidiary. The occurrence of any of the
foregoing Events of Default with respect to any Guarantor of the Liabilities, or
the occurrence of any of the foregoing Events of Default with respect to any
Subsidiary of the Borrower, as if such guarantor or Subsidiary were the
“Borrower” described therein.
     (o) Termination of Guaranty. The termination or attempted termination of
any Guaranty Agreement by any Guarantor of the Liabilities (other than in
accordance with its terms or as permitted by the Lenders).

58



--------------------------------------------------------------------------------



 



     (p) Challenge to Loan Documents.
          (i) Any challenge by or on behalf of the Borrower or any guarantor of
the Liabilities to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto.
          (ii) Any determination by any court or any other judicial or
government authority that the Loan Documents, taken as a whole, are not
enforceable strictly in accordance with their terms or which voids, avoids,
limits, or otherwise adversely affects any security interest created by any Loan
Document or any payment made pursuant thereto.
     (q) Intentionally Omitted.
     (r) Change in Control. Any Change in Control.
11. - Rights and Remedies Upon Default:
     In addition to all of the rights, remedies, powers, privileges, and
discretions which the Lender is provided prior to the occurrence of an Event of
Default, the Lender shall have the following rights and remedies upon the
occurrence, and during the continuance, of any Event of Default.
     (a) Rights of Enforcement. The Lender shall have all of the rights and
remedies of a secured party upon default under the UCC, in addition to which the
Lender shall have all and each of the following rights and remedies:
     I. To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.
     II. To take possession of all or any portion of the Collateral.
     III. To sell, lease, or otherwise dispose of any or all of the Collateral,
in its then condition or following such preparation or processing as the Lender
deems advisable and with or without the taking of possession of any of the
Collateral.
     IV. To conduct one or more going out of business sales which include the
sale or other disposition of the Collateral.
     V. To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.
     VI. To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.
     (b) Sale of Collateral.
          (i) Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Lender deems
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Lender’s disposition of the Collateral.
          (ii) The Lender, in the exercise of the Lender’s rights and remedies
upon default, may conduct one or more going out of business sales, in the
Lender’s own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by the Borrower. The
Lender and

59



--------------------------------------------------------------------------------



 



any such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Lender or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Lender or such agent or contractor and neither
the Borrower nor any Person claiming under or in right of the Borrower shall
have any interest therein.
          (iii) Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Lender shall provide the Borrower with such notice as may be
practicable under the circumstances), the Lender shall give the Borrower at
least ten (10) days prior written notice of the date, time, and place of any
proposed public sale, and of the date after which any private sale or other
disposition of the Collateral may be made. The Borrower agrees that such written
notice shall satisfy all requirements for notice to the Borrower which are
imposed under the UCC or other applicable law with respect to the exercise of
the Lender’s rights and remedies upon default.
          (iv) The Lender may purchase the Collateral, or any portion of it at
any sale held under this Article (to the extent permitted by applicable law).
          (v) The Lender shall apply the proceeds of any exercise of the
Lender’s Rights and Remedies under this Article 11 towards the Liabilities in
the following order:

         
 
  First:   To all costs and expenses incurred by the Lender under this
Agreement, or any other Loan Document, including all Costs of Collection.
 
       
 
  Second:   To accrued and unpaid interest on the Revolving Credit Loans until
all accrued and unpaid interest on the Revolving Credit Loans has been paid in
full.
 
       
 
  Third:   To the principal balance of the Revolving Credit Loans, until the
unpaid principal balance of the Revolving Credit Loans has been paid in full.
 
       
 
  Fourth:   To all fees due under this Agreement or any other Loan Document,
until the remaining balance of all fees (including L/C Fees, Line (Unused Fees))
have been paid in full.
 
       
 
  Fifth:   To all other Liabilities, including without limitation, on account of
Bank Products and Cash Management Services, until such Liabilities have been
paid in full.
 
       
 
  Sixth:   As provided under applicable law, to each Person then entitled
thereto.

     (c) Occupation of Business Location. In connection with the Lender’s
exercise of the Lender’s rights under this Article 11, the Lender may enter
upon, occupy, and use any premises owned or occupied by the Borrower, and may
exclude the Borrower from such premises or portion thereof as may have been so
entered upon, occupied, or used by the Lender. The Lender shall not be required
to remove any of the Collateral from any such premises upon the Lender’s taking
possession thereof, and may render any Collateral unusable to the Borrower. In
no event shall the Lender be liable to the Borrower for use or occupancy by the
Lender of any premises pursuant to this Article 11, nor for any charge (such as
wages for the Borrower’s employees and utilities) incurred in connection with
the Lender’s exercise of the Lender’s Rights and Remedies,

60



--------------------------------------------------------------------------------



 



except for such charges which are incurred as a result of the Lender’s gross
negligence or willful misconduct.
     (d) Grant of Nonexclusive License. The Borrower hereby grants to the Lender
a royalty free nonexclusive irrevocable license, exercisable upon the
occurrence, and during the continuance, of an Event of Default, to use, apply,
and affix any trademark, trade name, logo, or the like in which the Borrower now
or hereafter has rights, such license being with respect to the Lender’s
exercise of the rights hereunder including, without limitation, in connection
with any completion of the manufacture of Inventory or sale or other disposition
of Inventory. In exercising its rights under such license, the Lender shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Lender to undertake (or
refrain from undertaking) any specific action and the Lender shall, under no
circumstances, have any liability to the Borrower, except for such which are a
result of the Lender’s gross negligence or willful misconduct.
     (e) Assembly of Collateral. The Lender may require the Borrower to assemble
the Collateral and make it available to the Lender at the Borrower’s sole risk
and expense at a place or places which are reasonably convenient to both the
Lender and Borrower.
     (f) Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Lender hereunder (herein, the “ Lender’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. No delay or omission by the Lender in exercising or
enforcing any of the Lender’s Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Lender of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Lender’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Lender and any person,
at any time, shall preclude the other or further exercise of the Lender’s Rights
and Remedies. No waiver by the Lender of any of the Lender’s Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion, nor
shall it be deemed a continuing waiver. All of the Lender’s Rights and Remedies
and all of the Lender’s rights, remedies, powers, privileges, and discretions
under any other agreement or transaction are cumulative, and not alternative or
exclusive, and may be exercised by the Lender at such time or times and in such
order of preference as the Lender in its sole discretion may determine. The
Lender’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Liabilities.
12. - Notices:
     (a) Notice Addresses. All notices, demands, and other communications made
in respect of this Agreement (other than a request for a loan or advance or
other financial accommodation under the Revolving Credit) shall be made to the
following addresses, each of which may be changed upon seven (7) days written
notice to all others given by certified mail, return receipt requested:

61



--------------------------------------------------------------------------------



 



     
If to the Lender:    
   
 
   
 
  Bank of America, N.A.
 
  100 Federal Street, 9th Floor
 
  Boston, Massachusetts 02110
 
  Attention: Christine Hutchinson
                 Vice President
 
  Fax: (617) 790-1234
 
  Email: christine.hutchinson@bankofamerica.com
 
   
With a copy to:
   
 
   
 
  Riemer & Braunstein LLP
 
  Three Center Plaza
 
  Boston, Massachusetts 02108
 
  Attention: David S. Berman, Esquire
 
  Fax : (617) 880-3456
 
  Email: dberman@riemerlaw.com
 
   
If to the Borrower:
   
 
   
 
  Aeropostale, Inc.
 
  201 Willowbrook Blvd.
 
  Wayne, New Jersey 07470
 
  Attention: Joseph Pachella, VP and Treasurer
 
  Fax: (201) 581-0399
 
  Email: jpachella@aeropostale.com
 
   
With a Copy to:
   
 
   
 
  Edward M. Slezak, Esquire
 
  General Counsel
 
  Aeropostale, Inc.
 
  112 West 34th Street, 22nd Floor
 
  New York, New York 10120
 
  Fax: (646) 619-4873
 
  Email: eslezak@aeropostale.com

     (b) Notice Given.
          (i) Except as otherwise specifically provided herein, notices shall be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):
          (A) By mail: the sooner of when actually received or three (3) days
following deposit in the United States mail, postage prepaid.
          (B) By recognized overnight express delivery: the Business Day
following the day when sent.

62



--------------------------------------------------------------------------------



 



          (C) By Hand: If delivered on a Business Day after 9:00 AM and no later
than three (3) hours prior to the close of customary business hours of the
recipient, when delivered. Otherwise, at the opening of the then next Business
Day.
          (D) By Facsimile or electronic transmission (which must include a
header on which the party sending such transmission is indicated): If sent on a
Business Day after 9:00 AM and no later than three (3) hours prior to the close
of customary business hours of the recipient, one (1) hour after being sent.
Otherwise, at the opening of the then next Business Day.
          (ii) Rejection or refusal to accept delivery and inability to deliver
because of a changed address or Facsimile Number for which no due notice was
given shall each be deemed receipt of the notice sent.
13. - Term:
     (a) Termination of Revolving Credit. The Revolving Credit shall remain in
effect (subject to suspension as provided in Section 2-5(h) hereof) until the
Termination Date.
     (b) Effect of Termination. On the Termination Date, the Borrower shall pay
the Lender (whether or not then due), in immediately available funds, all then
Liabilities (other than indemnities, not then due and payable, which survive
repayment of the Revolving Credit Loans and L/Cs and termination of the
Commitments), including, without limitation: the entire balance of the Loan
Account; any accrued and unpaid Line (Unused) Fee; any payments due on account
of the indemnification obligations included in Section 2-9(e); and all
unreimbursed costs and expenses of the Lender for which the Borrower is
responsible; and shall make such arrangements concerning any L/C’s then
outstanding are reasonably satisfactory to the Lender. Until such payment, all
provisions of this Agreement, other than those contained in Article 2 which
place an obligation on the Lender to make any loans or advances or to provide
financial accommodations under the Revolving Credit or otherwise, shall remain
in full force and effect until all Liabilities (other than indemnities, not then
due and payable, which survive repayment of the Revolving Credit Loans and L/Cs
and termination of the Commitments) shall have been paid in full. The release by
the Lender of the security and other collateral interests granted the Lender by
the Borrower hereunder may be upon such conditions and indemnifications as the
Lender may reasonably require to protect the Lender against and chargebacks,
credits, returned items and any other reversal of payments which had been
received by the Lender and applied toward such Liabilities.
14. - General:
     (a) Protection of Collateral. The Lender has no duty as to the collection
or protection of the Collateral beyond the safe custody of such of the
Collateral as may come into the possession of the Lender and shall have no duty
as to the preservation of rights against prior parties or any other rights
pertaining thereto. With the Borrower’s prior approval (which shall not be
unreasonably delayed or withheld), the Lender may include reference to the
Borrower (and may utilize any logo or other distinctive symbol associated with
the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Lender.
     (b) Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Borrower’s representatives, successors, and assigns and shall
inure to the benefit of the Lender and its successors and assigns, provided,
however, no trustee or other fiduciary appointed with

63



--------------------------------------------------------------------------------



 



respect to the Borrower shall have any rights hereunder. In the event that the
Lender, in accordance with the provisions of Section 2-23 hereof, assigns or
transfers its rights under this Agreement, the assignee shall thereupon succeed
to and become vested with all rights, powers, privileges, and duties of such
assignor hereunder and such assignor shall thereupon be discharged and relieved
from its duties and obligations hereunder.
     (c) Severability. Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.
     (d) Amendments. Course of Dealing.
          (i) This Agreement and the other Loan Documents incorporate all
discussions and negotiations between the Borrower and the Lender, either express
or implied, concerning the matters included herein and in such other
instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Lender to give notice to the Borrower of the Borrower’s having
failed to observe and comply with any warranty or covenant included in any Loan
Document shall constitute a waiver of such warranty or covenant or the amendment
of the subject Loan Document.
          (ii) The Borrower may undertake any action otherwise prohibited
hereby, and may omit to take any action otherwise required hereby, upon and with
the express prior written consent of the Lender. No consent, modification,
amendment, or waiver of any provision of any Loan Document shall be effective
unless executed in writing by or on behalf of the party to be charged with such
modification, amendment, or waiver (and if such party is the Lender, then by a
duly authorized officer thereof). Any modification, amendment, or waiver
provided by the Lender shall be in reliance upon all representations and
warranties theretofore made to the Lender by or on behalf of the Borrower (and
any guarantor, endorser, or surety of the Liabilities) and consequently may be
rescinded in the event that any of such representations or warranties was not
true and complete in all material respects when given.
     (e) Power of Attorney. In connection with all powers of attorney included
in this Agreement, the Borrower hereby grants unto the Lender full power to do
any and all things necessary or appropriate in connection with the exercise of
such powers as fully and effectually as the Borrower might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement. No power of attorney set forth in this Agreement shall be affected by
any disability or incapacity suffered by the Borrower and each shall survive the
same. All powers conferred upon the Lender by this Agreement, being coupled with
an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Lender.
     (f) Application of Proceeds. Except as otherwise provided in
Section 11-2(e) hereof, the proceeds of any collection, sale, or disposition of
the Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in such order and manner as the Lender determines in its
sole discretion. The Borrower shall remain liable for any deficiency remaining
following such application.
     (g) Costs and Expenses of Lender.
          (i) The Borrower shall pay on demand all Costs of Collection and all
reasonable expenses of the Lender in connection with the preparation, execution,
and delivery of this Agreement and of any other Loan

64



--------------------------------------------------------------------------------



 



Documents, whether now existing or hereafter arising, and all other reasonable
expenses which may be incurred by the Lender in preparing or amending this
Agreement and all other agreements, instruments, and documents related thereto,
or otherwise incurred with respect to the Liabilities, and all other costs and
expenses of the Lender which relate to the credit facility contemplated hereby.
          (ii) The Borrower shall pay on demand all costs and expenses
(including reasonable attorneys’ fees) incurred, following the occurrence, and
during the continuance, of any Event of Default, by the Lender in connection
with the enforcement, attempted enforcement, or preservation of any rights and
remedies under this, or any other Loan Document, as well as any such costs and
expenses in connection with any “workout”, forbearance, or restructuring of the
credit facility contemplated hereby.
          (iii) The Borrower authorizes the Lender to pay all such fees and
expenses and in the Lender’s discretion, to add such fees and expenses to the
Loan Account.
          (iv) The undertaking on the part of the Borrower in this Section 14-7
shall survive payment of the Liabilities and/or any termination, release, or
discharge executed by the Lender in favor of the Borrower, other than a
termination, release, or discharge which makes specific reference to this
Section 14-7.
     (h) Copies and Facsimiles. This Agreement and all documents which relate
thereto, which have been or may be hereinafter furnished the Lender may be
reproduced by the Lender by any photographic, microfilm, xerographic, digital
imaging, or other process, and the Lender may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.
     (i) Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the laws of The Commonwealth of Massachusetts.
     (j) Consent to Jurisdiction.
          (i) The Borrower agrees that any legal action, proceeding, case, or
controversy against the Borrower with respect to any Loan Document may be
brought in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Lender may elect in the Lender’s sole discretion. By
execution and delivery of this Agreement, the Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the non-exclusive jurisdiction of the aforesaid courts.
          (ii) The Borrower WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Borrower at the Borrower’s
address for notices as specified herein, such service to become effective ten
(10) Business Days after such mailing.
          (iii) The Borrower WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted in the
aforesaid courts under any of the Loan Documents.
          (iv) Nothing herein shall affect the right of the Lender to bring
legal actions or proceedings in any other competent jurisdiction.

65



--------------------------------------------------------------------------------



 



          (v) The Borrower agrees that any action commenced by the Borrower
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in the Superior
Court of Suffolk County Massachusetts or in the United States District Court,
District of Massachusetts, sitting in Boston, Massachusetts, and that such
Courts shall have exclusive jurisdiction with respect to any such action.
     (k) Indemnification. The Borrower shall indemnify, defend, and hold the
Lender and any employee, officer, or agent of the Lender (each, an “Indemnified
Person”) harmless of and from any claim brought or threatened against any
Indemnified Person by the Borrower, any guarantor or endorser of the
Liabilities, or any other Person (as well as from reasonable attorneys’ fees and
expenses in connection therewith) on account of the relationship of the Borrower
or of any other guarantor or endorser of the Liabilities with the Lender (each,
an “Indemnified Claim”) other than any claim resulting from the gross negligence
or willful misconduct of such Indemnified Person. Each Indemnified Claim may be
defended, compromised, settled, or pursued by the Indemnified Person with
counsel of the Lender’s selection (and if such Indemnified Claim is brought by a
Person other than the Borrower, any guarantor or endorser of the Liabilities or
any Affiliate of the Borrower, after consultation with (but not approval of) the
Borrower regarding the selection of such counsel), but at the expense of the
Borrower, provided that any Indemnified Claim may not be settled without the
consent of the Borrower (which shall not be unreasonably withheld or delayed) if
as the result of any such settlement the Borrower will be obligated to make any
payment (other than reimbursement of the reasonable costs and expenses of the
Indemnified Person). This indemnification shall survive payment of the
Liabilities and/or any termination, release, or discharge executed by the Lender
in favor of the Borrower, other than a termination, release, or discharge which
makes specific reference to this Section 14-11.
     (l) Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:
     I. Words in the singular include the plural and words in the plural include
the singular.
     II. Titles, headings (indicated by being underlined or shown in SMALL
CAPITALS) and any Table of Contents are solely for convenience of reference; do
not constitute a part of the instrument in which included; and do not affect
such instrument’s meaning, construction, or effect.
     III. The words “includes” and “including” are not limiting.
     IV. Text which follows the words “including, without limitation” (or
similar words) is illustrative and not limitational.
     V. Except where the context otherwise requires or where the relevant
subsections are joined by “or”, compliance with any Section or provision of any
Loan Document which constitutes a warranty or covenant requires compliance with
all subsections (if any) of that Section or provision. Except where the context
otherwise requires, compliance with any warranty or covenant of any Loan
Document which includes subsections which are joined by “or” may be accomplished
by compliance with any of such subsections.
     VI. Text which is shown in italics, shown in bold, shown IN ALL CAPITAL
LETTERS, or in any combination of the foregoing, shall be deemed to be
conspicuous.

66



--------------------------------------------------------------------------------



 



     VII. The words “may not” are prohibitive and not permissive.
     VIII. The word “or” is not exclusive.
     IX. Terms which are defined in one section of any Loan Document are used
with such definition throughout the instrument in which so defined.
     X. The symbol “$” refers to United States Dollars.
     XI. Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof”, or “within” is to the entire Loan Document in
which such reference is made.
     XII. References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.
     XIII. Except as otherwise specifically provided, all references to time are
to Boston time.
     XIV. In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:
     A. Unless otherwise provided (A) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (B) the period so computed shall end at 5:00 PM on
the relevant Business Day.
     B. The word “from” means “from and including”.
     C. The words “to” and “until” each mean “to, but excluding”.
     D. The word “through” means “to and including”.
     XV. References to “presently”, “currently”, “Second Amendment Effective
Date of this Agreement”, and other similar expressions mean the date of this
Agreement.
     XVI. The term “upon the occurrence, and during the continuance, of an Event
of Default”, “upon the occurrence, and during the continuance, of Default
Interest Event” and any other similar term means the occurrence of an Event of
Default or a Default Interest Event which has not been (i) waived by the Lender,
or (ii) resolved to the reasonable satisfaction of the Lender. For purposes
hereof, an Event of Default shall be deemed “resolved to the reasonable
satisfaction of the Lender” if (A) the Lender has not theretofore exercised any
of its rights and remedies on account of the existence of such Event of Default,
and (B) the matter giving rise to such Event of Default has been fully
remediated by the Borrower, provided, however, that (1) nothing contained herein
shall furnish the Borrower with any additional cure periods beyond those set
forth in Article 10, if any, prior to an event constituting an “Event of
Default”, (2) notwithstanding the foregoing, any Event of Default under
Article 7, or Sections 10-1, 10-2, 10-11, or 10-12 hereof may only be waived by
the Lender and shall not ever be deemed “resolved to the reasonable satisfaction
of the Lender”, and (3) the Borrower may not resolve any occurrences which
constitute Events of Default to the reasonable satisfaction of the Lender on
more than four (4) occasions in any fiscal year.
     XVII. The Loan Documents shall be construed and interpreted in a harmonious
manner and in keeping with the intentions set forth in Section 14-13 hereof,
provided, however, in the event of any inconsistency between the provisions of
this Agreement and any other Loan Document, the provisions of this Agreement
shall govern and control.
     (m) Intent. It is intended that:

67



--------------------------------------------------------------------------------



 



     I. This Agreement take effect as a sealed instrument.
     II. The scope of the security interests created by this Agreement be
broadly construed in favor of the Lender.
     III. The security interests created by this Agreement secure all
Liabilities, whether now existing or hereafter arising.
     IV. All reasonable costs and expenses (other than overhead costs) incurred
by the Lender in connection with its relationship with the Borrower shall be
borne by the Borrower.
     V. Unless otherwise explicitly provided herein, the Lender’s consent to any
action of the Borrower which is prohibited unless such consent is given may be
given or refused by the Lender in its reasonable discretion and without
reference to Section 2-16 hereof.
     (n) Right of Set-Off. Any and all deposits (other than Trust Deposit
Accounts) or other sums at any time credited by or due to the Borrower from the
Lender, or any participant (a “Participant”) in the credit facility contemplated
hereby or any from any Affiliate of the Lender, or any Participant and any cash,
securities, instruments or other property of the Borrower in the possession of
the Lender, any Participant or any such Affiliate, whether for safekeeping or
otherwise (regardless of the reason such Person had received the same) shall at
all times constitute security for all Liabilities and for any and all
obligations of the Borrower to the Lender or any Participant or any such
Affiliate and may be applied or set off against the Liabilities and against such
obligations at any time, whether or not such are then due and whether or not
other collateral is then available to the Lender or any Participant or any such
Affiliate.
     (o) Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Revolving Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Liabilities
hereunder.
     (p) Waivers.
          (i) The Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in Section 14-16(b), below,
knowingly, voluntarily, and intentionally, and understands that the Lender, in
entering into the financial arrangements contemplated hereby and in providing
loans and other financial accommodations to or for the account of the Borrower
as provided herein, whether not or in the future, is relying on such waivers.
          (ii) THE BORROWER, AND EACH SUCH GUARANTOR, ENDORSER, AND SURETY
RESPECTIVELY WAIVES THE FOLLOWING:

68



--------------------------------------------------------------------------------



 



          (A) Except as otherwise specifically required hereby, and to the
extent permissible under applicable law, notice of non-payment, demand,
presentment, protest and all forms of demand and notice, both with respect to
the Liabilities and the Collateral.
          (B) Except as otherwise specifically required hereby, and to the
extent permissible under applicable law, the right to notice and/or hearing
prior to the Lender’s exercising of the Lender’s rights upon default.
          (C) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON AND THE LENDER
(AND THE LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH
CASE OR CONTROVERSY).
          (D) Except to the extent that such may not be waived under applicable
law, the benefits or availability of any stay, limitation, hindrance, delay, or
restriction with respect to any action which the Lender may or may become
entitled to take hereunder.
          (E) Any defense, counterclaim, set-off, recoupment, or other basis on
which the amount of any Liability, as stated on the books and records of the
Lender, could be reduced or claimed to be paid otherwise than in accordance with
the tenor of and written terms of such Liability.
          (F) Any claim against the Lender to consequential, special, or
punitive damages.
     (q) Confidentiality. The Lender shall keep, and shall cause its officers,
directors, employees, affiliates and attorneys to keep, all financial
statements, reports and other proprietary information furnished to it by the
Borrower, the Guarantor or their respective Affiliates (hereinafter
collectively, the “Information”) confidential and shall not disclose such
Information, or cause such Information to be disclosed, to any Person, provided,
however, that (i) the Information may be disclosed to the Lender’s officers,
directors, employees, affiliates, attorneys and other advisors as need to know
the Information in connection with the Lender’s administration of the
Liabilities; (ii) the Information may be disclosed to any regulatory or other
governmental authorities having jurisdiction over the Lender as required in
connection with the exercise of their regulatory activity; (iii) the Information
may be disclosed to any prospective assignee or participant, who has agreed to
be bound by the provisions of this Section 14-17; (iv) the Information may be
disclosed in connection with the enforcement of the Liabilities by the Lender to
the extent required in connection therewith; and (v) the Information may
otherwise be disclosed to the extent required by law. Notwithstanding anything
herein to the contrary, “Information” shall not include, and Lender (and each
employee, representative, or other agent of the Lender) may disclose to any and
all Persons without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including options or other tax analyses) that are
provided to the Lender (and each employee, representative, or other agent of the
Lender) relating to such tax treatment and tax structure; provided, that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Revolving Credit, the L/Cs and other transactions contemplated hereby.

69



--------------------------------------------------------------------------------



 



     (r) Press Releases. Once the Borrower has filed this Agreement with the
Securities and Exchange Commission and disseminated a corresponding Press
Release regarding this Agreement, then Borrower consents to the publication by
the Lender of advertising material relating to the financing transactions
contemplated by this Agreement using the Borrower’s name, product photographs,
logo or trademark. The Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower for review and comment prior to the
publication thereof. Subject to the conditions contained in this Section 14-18,
the Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
     (s) No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Party, on the one
hand, and the Lender, on the other hand, and each of the Loan Parties is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii) the
Lender has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Lender has advised or is currently
advising the Loan Parties or any of their respective Affiliates on other
matters) and the Lender has no any obligation to the Loan Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Lender has not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Lender with respect to any breach or alleged breach of agency or
fiduciary duty.
     (t) USA PATRIOT Act Notice. The Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each such Person and other
information that will allow the Lender to identify the Loan Parties in
accordance with the Act. Each of the Loan Parties is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the
Revolving Loans will be used by the Loan Parties, directly or indirectly,

70



--------------------------------------------------------------------------------



 



for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     (u) Existing Loan Agreement Amended and Restated. This Agreement shall
amend and restate the Existing Loan Agreement in its entirety. On the Second
Amendment Effective Date, the rights and obligations of the parties under the
Existing Loan Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the “Revolving Credit Loans” (as such
term is defined in the Existing Loan Agreement) outstanding under the Existing
Loan Agreement on the Second Amendment Effective Date shall, for purposes of
this Agreement, be included as Revolving Credit Loans hereunder and each of the
“L/Cs” (as defined in the Existing Loan Agreement) outstanding under the
Existing Loan Agreement on the Second Amendment Effective Date shall be L/Cs
hereunder.
[signature pages follow]

71



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date above first written. This Agreement shall take effect as a sealed
instrument.

                  AEROPOSTALE, INC.    
 
      (“Borrower”)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A.    
 
      (“Lender”)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

